 



Execution Version
 
TERM LOAN AGREEMENT
among
BRANDYWINE REALTY TRUST
and
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
as Borrowers

and
THE LENDERS IDENTIFIED HEREIN
and
CITIZENS BANK OF PENNSYLVANIA
as Administrative Agent
DATED AS OF OCTOBER 15, 2007
RBS SECURITIES CORPORATION
as Lead Arranger and Sole Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page SECTION 1.  
DEFINITIONS AND ACCOUNTING TERMS
    1          
 
          1.1    
Definitions
    1     1.2    
Computation of Time Periods and Other Definition Provisions
    24     1.3    
Accounting Terms
    24     1.4    
Joint Venture Investments
    25          
 
        SECTION 2.  
CREDIT FACILITY
    25          
 
          2.1    
Loans
    25     2.2    
[Reserved]
    28     2.3    
[Reserved]
    28     2.4    
Joint and Several Liability of the Borrowers
    28     2.5    
Appointment of BOP
    30     2.6    
Non-Recourse
    31     2.7    
Incremental Commitments
    31          
 
        SECTION 3.  
GENERAL PROVISIONS APPLICABLE TO LOANS
    32          
 
          3.1    
Interest
    32     3.2    
Place and Manner of Payments
    33     3.3    
Prepayments
    33     3.4    
Fees
    34     3.5    
Payment in full at Maturity; Extension of Maturity
    34     3.6    
Computations of Interest and Fees
    35     3.7    
Pro Rata Treatment
    36     3.8    
Sharing of Payments
    36     3.9    
Capital Adequacy
    37     3.10    
Inability To Determine Interest Rate
    38     3.11    
Illegality
    38     3.12    
Requirements of Law
    38     3.13    
Taxes
    40     3.14    
Compensation
    42     3.15    
Mitigation; Mandatory Assignment
    43          
 
        SECTION 4.  
[RESERVED]
    43          
 
        SECTION 5.  
CONDITIONS PRECEDENT
    44          
 
          5.1    
Closing Conditions
    44     5.2    
Conditions to All Extensions of Credit
    47  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page SECTION 6.  
REPRESENTATIONS AND WARRANTIES
    48          
 
          6.1    
Financial Condition
    48     6.2    
No Material Change
    48     6.3    
Organization and Good Standing
    48     6.4    
Due Authorization
    49     6.5    
No Conflicts
    49     6.6    
Consents
    49     6.7    
Enforceable Obligations
    50     6.8    
No Default
    50     6.9    
Ownership
    50     6.10    
Indebtedness
    50     6.11    
Litigation
    50     6.12    
Taxes
    50     6.13    
Compliance with Law
    51     6.14    
Compliance with ERISA
    51     6.15    
Organization Structure/Subsidiaries
    52     6.16    
Use of Proceeds; Margin Stock
    52     6.17    
Government Regulation
    53     6.18    
Environmental Matters
    53     6.19    
Solvency
    54     6.20    
[Reserved]
    54     6.21    
Location of Properties
    54     6.22    
Disclosure
    55     6.23    
Licenses, etc
    55     6.24    
No Burdensome Restrictions
    55     6.25    
Eligible Subsidiaries
    55     6.26    
Foreign Assets Control Regulations, Etc
    55          
 
        SECTION 7.  
AFFIRMATIVE COVENANTS
    56          
 
          7.1    
Information Covenants
    56     7.2    
Financial Covenants
    60     7.3    
Preservation of Existence
    61     7.4    
Books and Records
    61     7.5    
Compliance with Law
    61     7.6    
Payment of Taxes and Other Indebtedness
    62     7.7    
Insurance
    62     7.8    
Maintenance of Assets
    62     7.9    
Performance of Obligations
    62  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   7.10    
Use of Proceeds
    63     7.11    
Audits/Inspections
    63     7.12    
Additional Credit Parties
    63     7.13    
Interest Rate Protection Agreements
    63     7.14    
Construction
    64     7.15    
Sales
    64          
 
        SECTION 8.  
NEGATIVE COVENANTS
    64          
 
          8.1    
Indebtedness
    64     8.2    
Liens
    65     8.3    
Nature of Business
    65     8.4    
Consolidation and Merger
    65     8.5    
Sale or Lease of Assets
    66     8.6    
[Intentionally Omitted.]
    66     8.7    
Restricted Payments
    66     8.8    
Transactions with Affiliates
    66     8.9    
Fiscal Year; Organizational Documents
    67     8.10    
Limitations
    67     8.11    
Other Negative Pledges
    67          
 
        SECTION 9.  
EVENTS OF DEFAULT
    67          
 
          9.1    
Events of Default
    67     9.2    
Acceleration; Remedies
    70     9.3    
Allocation of Payments After Event of Default
    71          
 
        SECTION 10.  
AGENCY PROVISIONS
    72          
 
          10.1    
Appointment
    72     10.2    
Delegation of Duties
    73     10.3    
Exculpatory Provisions
    73     10.4    
Reliance on Communications
    73     10.5    
Notice of Default
    74     10.6    
Non-Reliance on Administrative Agent and Other Lenders
    74     10.7    
Indemnification
    75     10.8    
Administrative Agent in Its Individual Capacity
    75     10.9    
Successor Agent
    76          
 
        SECTION 11.  
MISCELLANEOUS
    76  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   11.1    
Notices
    76     11.2    
Right of Set-Off
    77     11.3    
Benefit of Agreement
    77     11.4    
No Waiver; Remedies Cumulative
    80     11.5    
Payment of Expenses; Indemnification
    80     11.6    
Amendments, Waivers and Consents
    81     11.7    
Counterparts/Telecopy
    83     11.8    
Headings
    83     11.9    
Defaulting Lender
    83     11.10    
Survival of Indemnification and Representations and Warranties
    83     11.11    
Governing Law; Jurisdiction
    84     11.12    
Waiver of Jury Trial
    84     11.13    
Time
    85     11.14    
Severability
    85     11.15    
Entirety
    85     11.16    
Binding Effect
    85     11.17    
Confidentiality
    86     11.18    
Further Assurances
    86     11.19    
Release of Guarantors
    86     11.20    
USA PATRIOT Act
    86     11.21    
Limitation on Liability
    87  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule EG
  Eligible Ground Leases
Schedule 6.15
  Organization Structure/Subsidiaries
Schedule 6.21
  Properties
Schedule 6.25
  Eligible Unencumbered Property Subsidiaries
Schedule 8.2
  Existing Liens
Schedule 11.1
  Notices
 
   
EXHIBITS
   
 
   
Exhibit 1.1(a)
  Commitment Percentages
Exhibit 2.1(c)
  Form of Notice of Borrowing
Exhibit 2.1(f)
  Form of Notice of Continuation/Conversion
Exhibit 2.1(h)
  Form of Note
Exhibit 7.1(c)
  Form of Officer’s Certificate
Exhibit 7.12
  Form of Guaranty
Exhibit 11.3(b)
  Form of Assignment Agreement

 



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     THIS TERM LOAN AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Credit Agreement”) is entered into as of October 15,
2007, among BRANDYWINE REALTY TRUST (“BRT”), a Maryland real estate investment
trust, BRANDYWINE OPERATING PARTNERSHIP, L.P. (“BOP”), a Delaware limited
partnership (collectively, the “Borrowers”), the Lenders (as defined herein),
and CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent for the Lenders.
RECITALS
     WHEREAS, the Borrowers desire that the Lenders provide a term loan facility
in an initial aggregate amount of up to $150 million with the option to increase
the aggregate amount to $200 million;
     WHEREAS, the Lenders party hereto have agreed to make the requested term
loan facility available to the Borrowers on the terms and conditions hereinafter
set forth;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “Acquisition” means the acquisition by merger by BRT of Prentiss that
closed on January 5, 2006 in accordance with the terms of the Acquisition
Purchase Agreement.
     “Acquisition Properties” means the properties of Prentiss and its
Subsidiaries acquired indirectly by the Borrowers in connection with the
Acquisition which have not been sold since January 5, 2006.
     “Acquisition Purchase Agreement” means that certain Agreement and Plan of
Merger, dated as of October 3, 2005, among the Borrowers, Prentiss and certain
other parties.
     “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 



--------------------------------------------------------------------------------



 



     “Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot
for all Properties and (b) all interest income of the Combined Parties for the
applicable period.
     “Administrative Agent” means Citizens Bank of Pennsylvania or any successor
administrative agent appointed pursuant to Section 10.9.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation, partnership,
limited liability company or real estate investment trust if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.
     “Agency Services Address” means Two Commerce Square, 6th Floor, 2001 Market
Street, Philadelphia, Pennsylvania 19103, Attention: Kellie Anderson, Senior
Vice President, or such other address as may be identified by written notice
from the Administrative Agent to the Borrowers.
     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Citizens Bank of Pennsylvania in its capacity as Administrative Agent,
RBS Securities Corporation), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
     “Annualized Modified Adjusted NOI” means an amount equal to (a) Adjusted
NOI for the prior fiscal quarter for all Properties owned during such entire
fiscal quarter multiplied times four plus (b) Adjusted NOI for the number of
days owned for all Properties acquired during such fiscal quarter multiplied by
a fraction equal to 365 divided by the number of days such Property was owned by
a Combined Party.
     “Applicable Percentage” means if either (i) BRT has at least two Unsecured
Senior Debt Ratings in effect or (ii) BOP has at least two Unsecured Senior Debt
Ratings in effect, the appropriate applicable percentages corresponding to the
Pricing Level in the table below based upon the lowest Unsecured Senior Debt
Ratings of (A) BRT, if BRT has at least two Unsecured Senior Debt Ratings in
effect and BOP does not, (B) BOP, if BOP has at least two Unsecured Senior Debt
Ratings in effect and BRT does not or (C) if both BRT and BOP have at least two
Unsecured Senior Debt Ratings in effect, the Borrower with the lowest Unsecured
Senior Debt Rating, in each case as of the most

- 2 -



--------------------------------------------------------------------------------



 



recent Calculation Date; provided that (x) if either or both of BOP or BRT has
three Unsecured Senior Debt Ratings in effect, the appropriate applicable
percentages shall correspond to the Pricing Level based on the lower Unsecured
Senior Debt Rating of the two highest Unsecured Senior Debt Ratings of the
applicable Borrower under clauses (A), (B) and (C) above and (y) if neither BOP
nor BRT has at least two Unsecured Senior Debt Ratings in effect, the Applicable
Percentage shall be based on Pricing Level IV below:

                      Applicable Percentage Pricing Level   Unsecured Senior
Debt Rating   for Eurodollar Loans
I
  BBB+ or better from S&P,
Baa1 or better from Moody’s,
or BBB+ or better from Fitch     0.475 %
II
  BBB from S&P,
Baa2 from Moody’s or
BBB from Fitch     0.60 %
III
  BBB- from S&P,
Baa3 from Moody’s or
BBB- from Fitch     0.80 %
IV
  <BBB- from S&P,
<Baa3 from Moody’s or
<BBB- from Fitch     1.10 %

     The Applicable Percentage for Loans shall be determined and adjusted on the
date (each a "Calculation Date”) on which BRT or BOP obtains an Unsecured Senior
Debt Rating from at least two of S&P, Moody’s or Fitch or the date on which
there is a change in any Unsecured Senior Debt Rating of BRT or BOP that would
cause a change in the Applicable Percentage, in each case promptly after the
Administrative Agent receives notice regarding such Unsecured Senior Debt
Rating. Each Applicable Percentage shall be effective from one Calculation Date
until the next Calculation Date. Any adjustment in the Applicable Percentage
shall be applicable to all existing Loans.
     The Borrowers shall promptly deliver to the Administrative Agent, at the
address set forth on Schedule 11.1 and at the Agency Services Address,
information regarding any change in the Unsecured Senior Debt Rating that would
change the existing Pricing Level for the Applicable Percentage as set forth
above.
     “Arranger” means RBS Securities Corporation in its capacity as lead
arranger and sole bookrunner.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, for any day, the rate per annum equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on

- 3 -



--------------------------------------------------------------------------------



 



such day. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective on the effective date of such change in
the Prime Rate or the Federal Funds Rate, respectively.
     “Base Rate Loan” means a Loan bearing interest based on a rate determined
by reference to the Base Rate.
     “BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.
     “Borrowers” means BRT and BOP and “Borrower” means either one of them.
     “BRT” means Brandywine Realty Trust, a Maryland real estate investment
trust, together with any successors and permitted assigns.
     “Business Day” means any day other than a Saturday, a Sunday, a legal
holiday or a day on which banking institutions are authorized or required by law
or other governmental action to close in New York, New York; provided that in
the case of Eurodollar Loans, such day is also a day on which dealings between
banks are carried on in Dollar deposits in the London interbank market.
     “Calculation Date” has the meaning set forth in the definition of
Applicable Percentage in this Section 1.1.
     “Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on a balance sheet
of that Person.
     “Capital Percentage” means, with respect to the interest of a Borrower or
one of its Subsidiaries in another Person, the percentage interest of such
Person based on the aggregate amount of net capital contributed by such Borrower
or such Subsidiary in such Person at the time of determination relative to all
capital contributions made in such Person at such time of determination.
     “Capitalization Rate” means 7.50%.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) Dollar denominated time and
demand deposits and certificates of deposit

- 4 -



--------------------------------------------------------------------------------



 



of (i) any Lender or any of its Affiliates, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than
270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which a Borrower or one of its Subsidiaries shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000
and the portfolios of which are limited to investments of the character
described in the foregoing subdivisions (a) through (d).
     “Change of Control” means any of the following events:
     (a) any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) has become, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time or the occurrence of any
contingency), by way of merger, consolidation or otherwise, of 20% or more of
the voting power of BRT on a fully-diluted basis, after giving effect to the
conversion and exercise of all outstanding warrants, options and other
securities of BRT convertible into or exercisable for voting power of BRT
(whether or not such securities are then currently convertible or exercisable);
or
     (b) during any period of up to twelve (12) consecutive months commencing on
or after the Closing Date, individuals who were trustees of BRT at the beginning
of such period (the “Continuing Trustees”), plus any new trustees whose election
or appointment was approved by a majority of the Continuing Trustees then in
office, shall cease for any reason to constitute a majority of the Board of
Trustees of BRT; or
     (c) BRT fails to directly own at least 75% of the aggregate ownership
interests in BOP (giving effect to any convertible interests with respect
thereto).

- 5 -



--------------------------------------------------------------------------------



 



     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.
     “Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.
     “Commitments” means, with respect to any Lender, the obligations of such
Lender to make Loans pursuant to the terms and conditions of this Credit
Agreement, and which shall not exceed the principal amount set forth opposite
such Lender’s name on Exhibit 1.1(a) hereto or in the Assignment and Acceptance
by which it became a Lender, as modified from time to time pursuant to the terms
of this Credit Agreement or to give effect to any applicable Assignment and
Acceptance, and “Commitments” means the aggregate principal amount of the
Commitments of all the Lenders, the initial maximum amount of which shall be
$150,000,000.
     “Commitment Percentage” means, for each Lender, the percentage identified
as its Commitment Percentage on Exhibit 1.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 11.3.
     “Committed Amount” means $150,000,000, as the same may be permanently
reduced in accordance with Section 2.1(e) or increased from time to time
pursuant to Section 2.7.
     “Construction-in-Process” means a Property or portion thereof on which
construction of improvements (excluding tenant improvements) has commenced and
is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such Property or portion thereof by
the general public). Any such Property or portion thereof shall be treated as
Construction-in-Process until the earlier of (i) the date that is 12 months from
the date of completion (as evidenced by a certificate of occupancy permitting
use of such Property or portion thereof by the general public) or (ii) the date
after completion on which the Borrowers make a one-time election (by written
notice to the Administrative Agent in the certificate delivered pursuant to
Section 7.1(c)) to no longer treat such Property or portion thereof as
Construction-in-Process.
     “Continuing Trustees” has the meaning set forth in the definition of Change
of Control.
     “Credit Documents” means this Credit Agreement, the Notes, each Guaranty
(if any), any Notice of Borrowing, any Notice of Continuation/Conversion and all
other

- 6 -



--------------------------------------------------------------------------------



 



related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.
     “Credit Parties” means the Borrowers and any Guarantors and “Credit Party”
means any one of them.
     “Debt Payments” means, for any period, for the Combined Parties, the sum of
(a) Interest Expense for such period plus (b) all payments of principal and any
required prepayments on Funded Debt of the Combined Parties (other than balloon
payments) for such period, ending on the date of determination (including the
principal component of payments due on Capital Leases during the applicable
period ending on the date of determination).
     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that (a) has failed to
make a Loan or purchase a Participation Interest required pursuant to the terms
of this Credit Agreement (but only for so long as such Loan is not made or such
Participation Interest is not purchased), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement (but only for so long as such amount has not been
repaid) or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.
     “Dollars” and “$” each means the lawful currency of the United States of
America.
     “Effective Date” means the date, as specified by the Administrative Agent,
on which the conditions set forth in Section 5.1 and Section 5.2 shall have been
fulfilled (or waived in the sole discretion of the Lenders) and on which the
Loans shall have been made, which date is expected to be October 19, 2007.
     “Eligible Assignee” means (a) any Lender or any Affiliate of a Lender;
(b) a commercial bank having total assets in excess of $5,000,000,000; (c) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (d) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $500,000,000 or is otherwise acceptable to the
Administrative Agent. Neither a Borrower nor any Affiliate of the Borrowers
shall qualify as an Eligible Assignee.
     “Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of Property, which proceeds are intended to be used
by such qualified intermediary to acquire one or more “replacement properties”
that are of

- 7 -



--------------------------------------------------------------------------------



 



“like-kind” to such Property in an exchange that qualifies as a tax-free
exchange under Section 1031 of the Code, and no portion of which proceeds any
Combined Party has the right to receive, pledge, borrow or otherwise obtain the
benefits of until such time as provided under the applicable “exchange
agreement” (as such terms in quotations are defined in Treasury Regulations
Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until such exchange is
terminated. Upon the cash proceeds no longer being held by such qualified
intermediary pursuant to the Regulations or otherwise no longer qualifying under
the Regulations for like-kind exchange treatment, such proceeds shall cease
being Eligible Cash 1031 Proceeds.
     “Eligible Ground Lease” means a ground lease that (a) has a minimum
remaining term of twenty-five (25) years, including tenant controlled options,
as of any date of determination, (b) has customary notice rights, default cure
rights, bankruptcy new lease rights and other customary provisions for the
benefit of a leasehold mortgagee or has equivalent protection for a leasehold
permanent mortgagee by a subordination to such leasehold permanent mortgagee of
the landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Credit Agreement are listed on
Schedule EG.
     “Eligible Land” means undeveloped land which is zoned for commercial use
and which is not subject to a building moratorium or other restriction on
construction.
     “Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.
     “Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary
that owns or ground-leases any Property that is treated as Unencumbered
Property, Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Agreement.
     “Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor

- 8 -



--------------------------------------------------------------------------------



 



or outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 U.S.C. 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as
amended, 42 U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C.
2601 et seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et
seq., Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.
     “Equity Issuance” means any issuance by a Borrower or one of its
Subsidiaries to any Person (other than another Borrower or Subsidiary) of shares
of its capital stock, preferred stock, common or preferred shares of beneficial
interest, partnership or membership interests or other equity interests,
including pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt securities to equity; provided that the definition of
Equity Issuance as used herein shall not include (a) issuances of equity to
employees or trustees of a Borrower or one of its Subsidiaries to the extent
such issuances either (i) arise from the Borrowers’ Employee Stock Purchase Plan
or Long-Term Incentive Plan approved by BRT’s shareholders or (ii) do not exceed
$2,000,000 in any one instance or $10,000,000, in the aggregate from and after
the date hereof, during the term of this Credit Agreement, or (b) issuances of
common stock or common or preferred shares of beneficial interests the proceeds
of which are used for the sole purpose of conversion or redemption of
convertible preferred stock or perpetual preferred stock or preferred shares of
beneficial interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with a Borrower or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes a Borrower or any

- 9 -



--------------------------------------------------------------------------------



 



Subsidiary of a Borrower and which is treated as a single employer under
subsections (b) or (c) of Section 414 of the Code.
     “ERISA Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) the complete or partial
withdrawal of a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate
from a Multiemployer Plan; (vii) the conditions for imposition of a lien under
Section 302(f) of ERISA exist with respect to any Plan; or (viii) the adoption
of an amendment to any Plan requiring the provision of security to such Plan
pursuant to Section 307 of ERISA.
     “Eurodollar Loan” means a Loan bearing interest based on a rate determined
by reference to the Adjusted Eurodollar Rate.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate as determined on the basis of the offered
rates for deposits in Dollars, for the period of time comparable to such
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.
London time on the day that is two (2) Business Days preceding the first day of
such Interest Period; provided, however, if the rate described above does not
appear on Reuters Screen LIBOR01 Page on any applicable interest determination
date or the Reuters service is unavailable, the Eurodollar Rate for that date
will be determined on the basis of the offered rates for deposits in Dollars in
an amount comparable to the principal amount of such Loan and for a period of
time comparable to such Interest Period which are offered by four major banks in
the London interbank market at approximately 11:00 a.m. London time, on the day
that is two (2) Business Days preceding the first day of such Interest Period as
selected by Administrative Agent. The principal London office of each of the
four major London banks will be requested to provide a quotation of its Dollar
deposit offered rate. If at least two such quotations are provided, the rate for
that date will be the arithmetic mean of the quotations. If fewer than two
quotations are provided, the rate for that date will be determined on the basis
of the rates quoted for loans in Dollars to leading European banks in an amount
comparable to the principal amount of such Loan and for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. (New York City time), on the day that is two
(2) Business Days preceding the first day of such Interest Period. In the event
that Administrative Agent is

- 10 -



--------------------------------------------------------------------------------



 



unable to obtain any such quotation as provided above, it will be deemed that
the Eurodollar Rate for a Eurodollar Loan cannot be determined and the
provisions of Section 3.10 shall apply. In the event that the Board of Governors
of the Federal Reserve System shall impose a Eurodollar Reserve Percentage with
respect to Eurodollar deposits of the Person serving as the Administrative
Agent, then for any period during which such Eurodollar Reserve Percentage shall
apply, the Eurodollar Rate shall be equal to the amount determined above divided
by an amount equal to 1 minus the Eurodollar Reserve Percentage.
     “Eurodollar Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
as the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” means any of the events or circumstances described in
Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
modified, succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.
     “Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender).
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, at the discretion of the Administrative Agent, to the nearest 1/100th of
1%) equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (b) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

- 11 -



--------------------------------------------------------------------------------



 



     “Fee Letter” means that certain letter agreement, dated as of September 26,
2007 between the Administrative Agent and BRT, as amended, modified,
supplemented or replaced from time to time.
     “Fitch” means Fitch Inc. or any successor or assignee of the business of
such company in the business of rating securities.
     “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Adjusted NOI for such period to (b) the sum of Debt Payments for such period
plus all dividends on preferred shares of beneficial interest of BRT or
preferred operating partnership units of BOP (not owned by BRT) for such period
plus any letter of credit fees for such period.
     “Funded Debt” means, without duplication, the sum of (a) all Indebtedness
of the Combined Parties for borrowed money, (b) all purchase money Indebtedness
of the Combined Parties, (c) the principal portion of all obligations of the
Combined Parties under Capital Leases, (d) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account or upon
the application of a Combined Party (it being understood that, to the extent an
undrawn letter of credit supports another obligation constituting Indebtedness,
in calculating aggregated Funded Debt only such other obligation shall be
included), (e) all Guaranty Obligations of the Combined Parties with respect to
the indebtedness of another Person of the types described in this definition,
(f) all indebtedness of another Person of the types described in this definition
that is secured by a Lien on any property of the Combined Parties whether or not
such indebtedness has been assumed by a Combined Party, (g) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of a
Combined Party where such transaction is considered borrowed money indebtedness
for tax purposes but is classified as an operating lease in accordance with
GAAP, (h) all obligations of the Combined Parties in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate or commodity price hedging agreements and (i) all take out loan
commitments to the extent such take out commitment is not supported by a
financial commitment from a third party containing standard terms and
conditions; provided that Funded Debt shall not include intercompany items or
trade payables incurred in the ordinary course of business; and provided further
that, for purposes of calculating the Leverage Ratio, the Secured Debt Ratio,
the Unsecured Debt limitation and the Unencumbered Cash Flow Ratio, to the
extent Funded Debt includes Indebtedness in respect of Construction-in-Process,
the amount of such Funded Debt shall be deemed to be the total construction
costs incurred for the Construction-in-Process as of such date. The calculation
of Funded Debt of the Combined Parties shall be subject to Section 1.4.
     “Funds From Operations”, when used with respect to any Person, shall have
the meaning given to such term in, and shall be calculated in accordance with,
standards

- 12 -



--------------------------------------------------------------------------------



 



promulgated by the National Association of Real Estate Investment Trusts in
effect from time to time.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
     “Governmental Authority” means any Federal, state, local or provincial
court or governmental agency, authority, instrumentality or regulatory body.
     “Guarantors” means any Persons who may from time to time execute a
Guaranty, as required by Section 7.12 or otherwise, together with their
successors and assigns; in each case unless released as a Guarantor pursuant to
Section 8.5(b) or Section 11.19.
     “Guaranty” means the guaranty of payment provided by a Subsidiary of a
Borrower in favor of the Administrative Agent and the Lenders in the form of
Exhibit 7.12.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof. The amount of any Guaranty Obligation hereunder
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Indebtedness in respect of which such Guaranty Obligation is
made. It is understood and agreed that for purposes of any “completion guaranty”
provided by a Borrower or one of its Subsidiaries, the amount of Indebtedness
associated with such completion guaranty shall be none unless such completion
guaranty is enforced (or written notice of the intent to enforce such completion
guaranty has been received) at which time the Indebtedness associated with such
completion guaranty shall equal the remaining cost to complete the project plus
ten percent until such time as a certificate of occupancy is issued.
     “Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.

- 13 -



--------------------------------------------------------------------------------



 



     “Incentive Stock Plan” means the BRT Amended and Restated 1997 Long-Term
Incentive Plan, as amended from time to time, and any other equity incentive
plan hereafter established by BRT or one of its Subsidiaries pursuant to which
awards of equity interests in BRT or such Subsidiary may be made to employees of
BRT or one of its Subsidiaries.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person, (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person,
(g) the principal portion of all obligations of such Person under (i) Capital
Leases and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP, (h) all obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements, or other interest or exchange rate or commodity
price hedging agreements, (i) the maximum amount of all performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account or upon the application of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred stock
issued by such Person and required by the terms thereof to be redeemed, or for
which mandatory sinking fund payments are due, by a fixed date; provided that
Indebtedness shall not include preferred stock which carries a defined term if
its conversion or redemption occurs solely through the issuance of additional
equity or from the proceeds of an equity offering, (k) all obligations evidenced
by take out commitments, (l) the aggregate amount of uncollected accounts
receivables of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP and (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares or forward equity
purchase contracts; provided, however, that Indebtedness shall not include
intercompany items or trade payables incurred in the ordinary course of
business. Subject to Section 1.4, the Indebtedness of any Person shall include
the Indebtedness of any partnership or

- 14 -



--------------------------------------------------------------------------------



 



unincorporated joint venture in which such Person is legally obligated or has a
reasonable expectation of being liable with respect thereto.
     “Indenture” means the Indenture, First Supplemental Indenture and Second
Supplemental Indenture dated as of October 22, 2004, May 25, 2005 and October 4,
2006, respectively, among BOP, as Issuer, BRT, as Parent Guarantor, and The Bank
of New York, as Trustee.
     “Interest Expense” means, for any period, with respect to the Combined
Parties, all net interest expense, whether paid or accrued (including that
portion applicable to Capital Leases in accordance with GAAP) plus capitalized
interest.
     “Interest Payment Date” means (a) as to Base Rate Loans, the last Business
Day of each month and the Maturity Date, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period
and the Maturity Date, and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, the day which is three months after the first
day of such Interest Period, the last day of such Interest Period, and the
Maturity Date.
     “Interest Period” means, as to Eurodollar Loans, a period of one, two or
three months’ duration as the Borrowers may elect, commencing on the date of the
borrowing (including, as applicable, continuations thereof and conversions
thereto); provided, however, (a) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date, and
(c) where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.
     “Interest Rate Hedges” has the meaning set forth in Section 7.13.
     “Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.

- 15 -



--------------------------------------------------------------------------------



 



     “Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB-
or better from S&P, (b) Baa3 or better from Moody’s or (c) BBB- or better from
Fitch, as applicable.
     “Lender” means the Person serving as the Administrative Agent, any of the
other financial institutions party to this Credit Agreement, or any other Person
which may provide an additional Commitment and become a party to this Credit
Agreement or becomes an assignee of any rights to a Lender pursuant to
Section 11.3, together with their successors and permitted assigns.
     “Leverage Ratio” means the ratio of (a) Funded Debt to (b) Total Asset
Value.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.
     “Loan” or “Loans” means a Loan made by a Lender pursuant to Section 2.1 or
Section 2.7; provided, that if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Conversion/Continuation, the term
“Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) or prospects of
BRT, BOP or the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of a Borrower to perform its respective obligations under this Credit
Agreement or any of the other Credit Documents, (c) the ability of a Guarantor
to perform its respective obligations under any of the other Credit Documents,
unless the Guarantor subject to such material adverse effect could be
immediately released as a Guarantor in compliance with Section 8.5(b), or
(d) the validity or enforceability of this Credit Agreement, any of the other
Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder taken as a whole.
     “Material Subsidiary” means any Eligible Unencumbered Property Subsidiary
and any Subsidiary of a Borrower which is a Guarantor.
     “Maturity Date” means October 18, 2010 or, if such date is extended by the
Borrowers pursuant to Section 3.5(b), the date to which the Maturity Date is so
extended.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.

- 16 -



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Section 3(37) or Section 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in
which a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least
one employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing sponsors.
     “Net Cash Proceeds” means, with respect to an Equity Issuance, the gross
cash proceeds received from such Equity Issuance minus actual transaction costs
and discounts of issuance payable to third parties in connection therewith.
     “Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.
     “Net Worth” means, as of any date, the net worth of the Borrowers and their
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
     “NOI” means, for any period, an amount equal to (a) Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses or other non-cash losses outside the ordinary course of business) plus
(b) an amount which in the determination of Net Income for such period has been
deducted for (i) proceeds to minority interests, (ii) income taxes, (iii)
depreciation and amortization, (iv) Interest Expense and (v) actual property
management expense, less (c) 3% of the total real estate revenue of the Combined
Parties as an assumed property management expense.
     “Non-Excluded Taxes” has the meaning set forth in Section 3.13.
     “Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of
which the payee’s remedies upon the occurrence of an event of default are
limited to specific, identified assets of the payor which secure such
Indebtedness and (b) for the repayment of which neither a Borrower nor any
Subsidiary of a Borrower (other than a special purpose Subsidiary of a Borrower
which owns such assets) has any personal liability beyond the loss of such
specified assets, except for liability for fraud, material misrepresentation or
misuse or misapplication of insurance proceeds, condemnation awards, existence
of hazardous wastes or other customary exceptions to non-recourse provisions.
     “Note” or “Notes” means the promissory notes of the Borrowers in favor of
each of the Lenders evidencing the Loans provided pursuant to Section 2.1 or
Section 2.7, individually or collectively, as appropriate, as such promissory
notes may be amended, modified, supplemented, extended, renewed or replaced from
time to time and in the form of Exhibit 2.1(h).

- 17 -



--------------------------------------------------------------------------------



 



     “Notice of Borrowing” means the request by the Borrowers for a Loan, in the
form of Exhibit 2.1(c).
     “Notice of Continuation/Conversion” means a request by the Borrowers to
continue an existing Eurodollar Loan to a new Interest Period or to convert a
Eurodollar Loan to a Base Rate Loan or to convert a Base Rate Loan to a
Eurodollar Loan, in the form of Exhibit 2.1(f).
     “Obligations” means, without duplication, all of the obligations,
liabilities and indebtedness of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes
or any of the other Credit Documents to which a Credit Party is a party,
including without limitation the outstanding principal amount of the Loans.
     “Participation Interest” means the Extension of Credit by a Lender by way
of a purchase of a participation in any Loans as provided in Section 3.8.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens’, mechanics’, warehousemens’, carriers’, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (e) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (f) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (g) judgment Liens
that would not constitute an Event of Default, (h) Liens arising by virtue of
any statutory or common law provision relating to bankers’ liens, rights of
setoff or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (i) Liens in connection with Indebtedness
permitted by Section 8.1(c); provided that if such Lien is created with respect
to an Unencumbered Property, the Borrowers shall give the Administrative Agent

- 18 -



--------------------------------------------------------------------------------



 



written notice of the creation of such Lien in accordance with Section 7.15(b)
(if applicable), and (j) Liens existing on the date hereof and identified on
Schedule 8.2; provided that no such Lien shall extend to any property other than
the property subject thereto on the Closing Date.
     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.
     “Prentiss” means Prentiss Properties Trust, a Maryland real estate
investment trust.
     “Pricing Level” means, based upon the Unsecured Senior Debt Rating of the
Borrowers, the corresponding category (I, II, III, or IV) within the Applicable
Percentage table.
     “Prime Rate” means the per annum rate of interest announced publicly from
time to time by the Person that is the Administrative Agent at its principal
offices (or such other principal office of such Person as communicated in
writing to the Borrowers and the Lenders) as its Prime Rate. Any change in the
interest rate resulting from a change in the Prime Rate shall become effective
at the opening of business on the day specified in the public announcement of
such change. The Prime Rate is a rate set by the Person that is the
Administrative Agent based upon various factors including such Person’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate.
     “Private Placement Notes” means the $113,000,000 4.34% Notes issued
pursuant to that certain Note Purchase Agreement dated as of November 14, 2004,
as may be amended, restated or otherwise modified from time to time.
     “Pro Forma Basis” means with respect to (a) the sale of a Property or the
sale of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset that is subject to Section 7.15, that
such sale, creation of Lien, acquisition or Investment shall be deemed to have
occurred as of the first day of the four fiscal quarter period ending as of the
last day of the most recent fiscal quarter for which the Lenders have received
the financial information required by Section 7.1(b).

- 19 -



--------------------------------------------------------------------------------



 



     “Properties” means all real properties owned or ground-leased by the
Borrowers and their Subsidiaries whether directly or through a joint venture
investment.
     “Property Value” means Annualized Modified Adjusted NOI divided by the
Capitalization Rate; provided that (a) for any Property owned by a Borrower or a
Subsidiary of a Borrower for fewer than twelve (12) months (other than the
Acquisition Properties), the Property Value of such Property shall instead be
its value at cost in accordance with GAAP and (b) from the Closing Date through
June 30, 2008, each of the Acquisition Properties shall be valued at its cost to
such Borrower or Subsidiary in accordance with GAAP.
     “Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.
     “Regulation D, O, T, U, or X” means Regulation D, O, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System (or any
successor body) as from time to time in effect and any successor to all or a
portion thereof.
     “REIT” means a real estate investment trust as defined in Sections 856-860
of the Code.
     “REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
     “Required Lenders” means, as of any date, the Lenders whose aggregate
Commitments constitute at least fifty-one percent (51%) of the aggregate
Commitments of all Lenders, provided that on and after the date that Commitments
have expired or terminated pursuant to Section 2.1 or Section 9.2, Required
Lenders shall mean the Lenders whose aggregate Credit Exposures constitute at
least fifty-one percent (51%) of the aggregate Credit Exposures of all Lenders,
and provided that the Commitments (or the Credit Exposures) of any Defaulting
Lenders shall be disregarded when determining the Required Lenders.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.
     “Revolving Credit Agreement” means the Amended and Restated Revolving
Credit Agreement dated as of June 29, 2007 among the Borrowers, JPMorgan Chase

- 20 -



--------------------------------------------------------------------------------



 



Bank, N.A., as Administrative Agent, and the lenders party thereto, as the same
may be amended, modified or restated from time to time.
          “S&P” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., or any successor or assignee of the business of such division in the
business of rating securities.
          “Secured Debt” means all Funded Debt of the Combined Parties that is
subject to a Lien in favor of the creditor holding such Funded Debt; provided
that any Funded Debt owed to the Lenders hereunder shall be considered to be
Unsecured Debt even if a Lien has been granted in favor of the Lenders.
          “Secured Debt Ratio” means the ratio of (a) Secured Debt to
(b) Property Value plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.
          “Significant Subsidiary” means any Eligible Unencumbered Property
Subsidiary, any Subsidiary of the Borrowers which is a Guarantor, and any other
Subsidiary of the Borrowers which contributes at least $25,000,000 to Total
Asset Value.
          “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.
          “Solvent” means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the assets of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          “Subsidiary” means, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the

-21-



--------------------------------------------------------------------------------



 



time, any class or classes of stock of such corporation shall have or might have
voting power by reason of the lapse of time or the happening of any contingency)
is at the time owned by such Person directly or indirectly through Subsidiaries,
and (b) any partnership, association, joint venture, limited liability company,
trust or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest or 50% Capital Percentage at
any time.
          “Termination Event” means (a) with respect to any Single Employer
Plan, the occurrence of a Reportable Event or the substantial cessation of
operations (within the meaning of Section 4062(e) of ERISA); (b) the withdrawal
of any Borrower or any of its Subsidiaries or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan; (c) the distribution of a notice of intent to
terminate or the actual termination of a Plan pursuant to Section 4041(a)(2) or
4041A of ERISA; (d) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or
condition which might reasonably constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
or (f) the complete or partial withdrawal of any Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan.
          “Total Asset Value” means the sum, without duplication, of
(i) Property Value plus (ii) all unrestricted cash of the Combined Parties plus
(iii) all Cash Equivalents of the Combined Parties plus (iv) all unrestricted
tenant security deposits held by the Combined Parties plus (v) the aggregate of
all amounts of the Combined Parties incurred and paid with respect to
Construction-in-Process and Eligible Land, which credit will be limited to 20%
of Total Asset Value in the aggregate and 15% of Total Asset Value for any
single project or parcel, plus (vi) all notes receivable of the Combined Parties
valued at the lower of cost or market in accordance with GAAP and which are not
more than 30 days past due or otherwise in default, which credit will be limited
to 5% of Total Asset Value, plus (vii) all investments in (based on the actual
cash investment in), directly or indirectly, unconsolidated entities and joint
ventures holding real estate assets, which credit will be limited to 5.0% of
Total Asset Value, plus (viii) Eligible Cash 1031 Proceeds, plus (ix) the
product of 5 multiplied by Net Income attributable to third-party property
management agreements for the most recent period of four (4) consecutive fiscal
quarters, to the extent that payments thereunder are not more than 30 days past
due or otherwise in default, which credit will be limited to 5% of Total Asset
Value; provided that the value (determined as set forth above) of all of
investments in joint ventures (whether or not Subsidiaries) will be limited to
15% of Total Asset Value in the aggregate.
          “Unencumbered Cash Flow Ratio” means the ratio of (a) Annualized
Modified Adjusted NOI with respect to Unencumbered Properties to (b) Interest
Expense on Unsecured Debt for the twelve (12) month period ending on the date of
determination.

-22-



--------------------------------------------------------------------------------



 



          “Unencumbered Construction-in-Process” means all
Construction-in-Process that is (i) wholly-owned by a Credit Party or an
Eligible Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not
subject to a Lien or negative pledge other than (a) nonconsensual Permitted
Liens and (b) Liens in favor of the Lenders to secure the Obligations, and
(iii) not subject to a significant environmental release, Environmental Claim or
other violation of Environmental Laws.
          “Unencumbered Construction-in-Process and Eligible Land Value” means
the sum of Unencumbered Construction-in-Process and Unencumbered Eligible Land,
in each case valued at the lower of cost or market.
          “Unencumbered Eligible Land” means all Eligible Land that is
(i) wholly-owned or leased under an Eligible Ground Lease by a Credit Party or
an Eligible Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers,
(ii) not subject to a Lien or negative pledge other than (a) nonconsensual
Permitted Liens and the terms of any applicable Eligible Ground Lease and
(b) Liens in favor of the Lenders to secure the Obligations, and (iii) not
subject to a significant environmental release, Environmental Claim or other
violation of Environmental Laws.
          “Unencumbered Properties” means all Properties that are
(i) wholly-owned or leased under an Eligible Ground Lease by a Credit Party or
an Eligible Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers,
(ii) not subject to a Lien or negative pledge other than (a) nonconsensual
Permitted Liens and (b) Liens in favor of the Lenders to secure the Obligations,
(iii) improved with a building that has received a certificate of occupancy, and
(iv) not subject to a significant environmental release, Environmental Claim or
other violation of Environmental Laws.
          “Unencumbered Property Value” means the sum of aggregate Property
Value with respect to all Unencumbered Properties.
          “Unencumbered Value” means the sum, without duplication, of
(i) Unencumbered Property Value, plus (ii) Unencumbered Construction-in-Process
and Eligible Land Value, plus (iii) the aggregate amount of unrestricted cash or
Cash Equivalents of the Combined Parties, plus (iv) Eligible Cash 1031 Proceeds,
to the extent not subject to a Lien, plus (v) all notes receivable of the
Combined Parties valued at the lower of cost or market in accordance with GAAP
and which are not more than 30 days past due or otherwise in default, to the
extent not subject to a Lien, which credit will be limited to 5% of Unencumbered
Value; provided that (x) no Property shall account for more than 15% of
Unencumbered Value and (y) Unencumbered Construction-in-Process and Eligible
Land Value shall not account for more than 15% of Unencumbered Value.
          “Unsecured Debt” means the sum of all Funded Debt of the Combined
Parties that was incurred, and continues to be outstanding, without granting a
Lien to the creditor holding such Funded Debt; provided that all Funded Debt of
the Combined Parties owing

-23-



--------------------------------------------------------------------------------



 



to the Lenders under this Credit Agreement and the Revolving Credit Agreement
shall be considered to be Unsecured Debt even if a Lien has been granted in
favor of the Lenders or the lenders party to the Revolving Credit Agreement, as
the case may be.
          “Unsecured Senior Debt Rating” means either (a) if BRT or BOP has
issued unsecured, senior, long term, non-credit enhanced debt, the debt rating
provided by S&P, Moody’s or Fitch with respect to such unsecured, senior, long
term, non-credit enhanced debt, or (b) if BRT or BOP has not issued unsecured,
senior, long term, non-credit enhanced debt, the issuer rating for BRT or BOP
provided by Moody’s or Fitch or the corporate credit rating for BRT or BOP
provided by S&P.
          “Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a
Borrower in which the Borrowers directly or indirectly own 100% of the equity
interests (excluding those equity interests that are owned by other Persons in
order to permit such Subsidiary to qualify as a REIT, so long as the Borrowers
directly or indirectly own at least 99% of the equity interests in such
Subsidiary and control decisions regarding the sale and financing of all
Properties owned by such Subsidiary).
          1.2 Computation of Time Periods and Other Definition Provisions.
          For purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
References in this Credit Agreement to “during the term of this Credit
Agreement” shall mean the period from the Effective Date to the earlier of the
Maturity Date or the acceleration of the Loans pursuant to Section 9.2.
          1.3 Accounting Terms.
          Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis, and excluding the effects of consolidation of investments in non-wholly
owned subsidiaries under Interpretation No. 46 of the Financial Accounting
Standards Board. All financial statements delivered to the Lenders hereunder
shall be accompanied by a statement from the Borrowers that GAAP has not changed
since the most recent financial statements delivered by the Borrowers to the
Lenders or, if GAAP has changed, describing such changes in detail and
explaining how such changes affect the financial statements. All calculations
made for the purposes of determining compliance with this Credit Agreement shall
(except as otherwise expressly provided herein) be made by application of GAAP
applied on a basis consistent with the most recent annual or quarterly financial
statements delivered

-24-



--------------------------------------------------------------------------------



 



pursuant to Section 7.1 (or, prior to the delivery of the first financial
statements pursuant to Section 7.1, consistent with the financial statements
described in Section 5.1(k)); provided, however, if (a) the Borrowers shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in GAAP or the rules promulgated
with respect thereto or (b) the Administrative Agent or the Required Lenders
shall so object in writing within 60 days after delivery of such financial
statements (or after the Lenders have been informed of the change in GAAP
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrowers to the Lenders as to which no such objection shall have been
made.
          1.4 Joint Venture Investments.
          For purposes of calculating the financial covenants in Section 7.2
(including the definitions used therein), (a) NOI, Adjusted NOI, Annualized
Modified Adjusted NOI, Property Value and Interest Expense shall be calculated,
to the extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and losses of such joint venture)
of results attributable to the Borrowers and their Subsidiaries from joint
ventures and (b) Indebtedness and Funded Debt shall be calculated as follows:
(i) if the Indebtedness of a joint venture is recourse to such Borrower (or
Subsidiary), then the amount of such Indebtedness or Funded Debt that is
recourse to such Borrower (or Subsidiary), without duplication, and (ii) if the
Indebtedness of such joint venture is not recourse to such Borrower (or
Subsidiary), then such Borrower’s (or Subsidiary’s) pro-rata share of such
Indebtedness or Funded Debt as determined by its percentage interest in the
profits and losses of such joint venture. For purposes of this Section 1.4,
Indebtedness of a joint venture that is recourse to a Borrower or one of its
Subsidiaries solely as a result of such Borrower (or Subsidiary) being a partner
or member in such joint venture shall be treated as not recourse to such
Borrower (or Subsidiary) as long as the only assets owned by such Borrower (or
Subsidiary) are its equity interest in such joint venture and any contributed
capital held to fund such equity interest.
SECTION 2.
CREDIT FACILITY
2.1 Loans.
          (a) Term Loan Commitment. Subject to the terms and conditions set
forth in this Credit Agreement, each Lender hereby severally and not jointly
agrees to make a term loan in a single draw in Dollars (the “Loan” and
collectively, the “Loans”) to the Borrowers on the Effective Date, in an amount
equal to such Lender’s Commitment Percentage of the principal amount requested
by the Borrowers. The Loans may be subdivided into different tranches, but the

-25-



--------------------------------------------------------------------------------



 



aggregate amount of the Loans to be made hereunder shall not exceed the
Committed Amount. The Loans shall be made by the Lenders simultaneously and
proportionately to their then respective Commitment Percentages, it being
understood that no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make a Loan hereunder nor shall the Loans of
any Lender be increased or decreased as a result of any such failure. The
Commitments shall expire on the earlier of (i) the date on which the Loans are
made and (ii) November 30, 2007.
          (b) [Reserved].
          (c) Method of Borrowing for Loans. By no later than 11:00 a.m. (i) one
Business Day prior to the date of the requested borrowing of Base Rate Loans or
(ii) three Business Days prior to the date of the requested borrowing of
Eurodollar Loans, the Borrowers shall submit an irrevocable written Notice of
Borrowing in the form of Exhibit 2.1(c) to the Administrative Agent setting
forth (A) the amount requested, (B) whether such Loans shall be Base Rate Loans
or Eurodollar Loans, (C) with respect to Eurodollar Loans, the Interest Period
applicable thereto, (D) the purpose of the proceeds of the requested Loans,
(E) a certification that the Borrowers have complied in all respects with
Section 5.1 and Section 5.2 and (F) the date of borrowing.
          (d) Funding of Loans. Upon receipt of the Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders as to the terms thereof.
Each Lender shall make its Commitment Percentage of the requested Loans
available to the Administrative Agent by 1:00 p.m. on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds to
the Administrative Agent at its principal office in New York City, New York or
at such other address as the Administrative Agent may designate in writing. The
amount of the requested Loans will then be made available to the Borrowers by
the Administrative Agent by crediting the account of the Borrowers on the books
of such office of the Administrative Agent, to the extent the amount of such
requested Loans are made available to the Administrative Agent.
          No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any Loan that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent in reliance upon such assumption, may
(in its sole discretion but without any obligation to do so) make available to
the

-26-



--------------------------------------------------------------------------------



 



Borrowers a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrowers,
and the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrowers at the applicable rate for such Loan
pursuant to the Notice of Borrowing and (ii) from such Lender at the Federal
Funds Rate.
          (e) Reduction or Termination of Committed Amount. Upon at least three
Business Days’ notice to the Administrative Agent, the Borrowers shall have the
right to permanently terminate or reduce the aggregate amount of the Committed
Amount at any time prior to the date of borrowing of the Loans; provided that
each partial reduction shall be in an aggregate amount at least equal to
$5,000,000 and in integral multiples of $1,000,000 above such amount. Any
reduction in (or termination of) the Committed Amount shall be permanent and may
not be reinstated. The Administrative Agent shall immediately notify the Lenders
of any reduction in the Committed Amount and each Lender’s Commitment shall be
reduced pro rata in accordance with each Lender’s Commitment Percentage.
          (f) Continuations and Conversions. The Borrowers shall have the option
with respect to any Loan, on any Business Day, to continue existing Eurodollar
Loans for a subsequent Interest Period, to convert Base Rate Loans into
Eurodollar Loans, or to convert Eurodollar Loans into Base Rate Loans; provided,
however, that (i) each such continuation or conversion must be requested by the
Borrowers pursuant to a written Notice of Continuation/Conversion, in the form
of Exhibit 2.1(f), in compliance with the terms set forth below, (ii) except as
provided in Section 3.11, Eurodollar Loans may only be continued or converted on
the last day of the Interest Period applicable thereto, (iii) Eurodollar Loans
may not be continued nor may Base Rate Loans be converted into Eurodollar Loans
during the existence and continuation of a Default or Event of Default and
(iv) any request to continue a Eurodollar Loan that fails to comply with the
terms hereof or any failure to request a continuation of a Eurodollar Loan at
the end of an Interest Period shall result in a conversion of such Eurodollar
Loan to a Base Rate Loan on the last day of the applicable Interest Period. Each
continuation or conversion must be requested by the Borrowers no later than
11:00 a.m. (A) one Business Day prior

-27-



--------------------------------------------------------------------------------



 



to the date for a requested conversion of a Eurodollar Loan to a Base Rate Loan
or (B) three Business Days prior to the date for a requested continuation of a
Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in each
case pursuant to a written Notice of Continuation/Conversion submitted to the
Administrative Agent (which shall promptly notify each of the Lenders) which
shall set forth (x) whether the Borrowers wish to continue or convert such Loans
and (y) if the request is to continue a Eurodollar Loan or convert a Loan to a
Eurodollar Loan, the Interest Period applicable thereto.
          (g) Minimum Amounts/Restrictions on Loans. Each request for a
borrowing, conversion or continuation of a Loan shall be subject to the
requirements that (i) each Eurodollar Loan shall be in a minimum amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof, (ii) each
Base Rate Loan shall be in a minimum amount of $500,000, and (iii) no more than
eight Eurodollar Loans shall be outstanding at any one time. For the purposes of
this Section 2.1(g), all Eurodollar Loans with the same Interest Periods
beginning on the same date shall be considered as one Eurodollar Loan, but
Eurodollar Loans with different Interest Periods, even if they begin or end on
the same date, shall be considered as separate Eurodollar Loans.
          (h) Notes. The Loans made by each Lender shall be evidenced by a duly
executed promissory note of the Borrowers to each Lender in substantially the
form of Exhibit 2.1(h).
2.2 [Reserved].
2.3 [Reserved].
2.4 Joint and Several Liability of the Borrowers.
          (a) Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.
          (b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

-28-



--------------------------------------------------------------------------------



 



          (c) If and to the extent that either of the Borrowers shall fail to
make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event, the other Borrower will make such payment with respect to, or
perform, such Obligation. Each Borrower further agrees that it shall have no
right of subrogation, indemnity, reimbursement or contribution against the other
Borrower for amounts so paid under this Credit Agreement until such time as the
Lenders have been paid in full and all Commitments under this Credit Agreement
have been terminated.
          (d) The obligations of each Borrower under the provisions of this
Section 2.4 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets.
          (e) Except as otherwise expressly provided herein, to the extent
permitted by law, each Borrower hereby waives notice of acceptance of its joint
and several liability and of all extensions of credit to the Borrowers by the
Lenders, notice of occurrence of any Default or Event of Default (except to the
extent notice is expressly required to be given pursuant to the terms of this
Credit Agreement), or of any presentment or demand for any payment under this
Credit Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Credit
Agreement and the benefit of any laws that exonerate or limit the liability of
co-borrowers or sureties and any defenses provided by those laws. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 2.4, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 2.4, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain

-29-



--------------------------------------------------------------------------------



 



unsatisfied, the obligations of such Borrower under this Section 2.4 shall not
be discharged except by performance and then only to the extent of such
performance. The obligations of each Borrower under this Section 2.4 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
either Borrower or a Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of either Borrower or any of the
Lenders.
          (f) The provisions of this Section 2.4 are made for the benefit of the
Lenders and their successors and assigns, and may be enforced by them from time
to time against either of the Borrowers as often as occasion therefor may arise
and without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.4 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy or reorganization of either of the
Borrowers, or otherwise, the provisions of this Section 2.4 will forthwith be
reinstated and in effect as though such payment had not been made.
          (g) Notwithstanding any provision to the contrary contained herein or
in any of the other Credit Documents, to the extent the obligations of either
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).
          2.5 Appointment of BOP.
          BRT hereby appoints BOP to act as its agent for all purposes under
this Credit Agreement (including, without limitation, with respect to all
matters related to the borrowing and repayment of Loans) and agrees that (i) BOP
may execute such documents on behalf of BRT as BOP deems appropriate in its sole
discretion and BRT shall be obligated by all of the terms of any such document
executed on its behalf, (ii) any notice or communication delivered by the
Administrative Agent or the Lender to BOP shall be deemed delivered to BRT and
(iii) the Administrative Agent or the Lenders

-30-



--------------------------------------------------------------------------------



 



may accept, and be permitted to rely on, any document, instrument or agreement
executed by BOP on behalf of BRT.
          2.6 Non-Recourse.
          Notwithstanding anything herein to the contrary, no recourse shall be
had against any past, present or future shareholder, officer, director or
trustee of BRT for any obligation of the Credit Parties under the Credit
Documents, or for any claim based thereon or otherwise in respect thereof;
provided, however, that this Section 2.6 shall not restrict or limit any claim
against any such Person arising out of or occurring with respect to fraud or any
intentional misrepresentation or any act or omission that is willful or wanton
or constitutes gross negligence or willful misconduct.
2.7 Incremental Commitments.
          (a) The Borrowers may, by written notice to the Administrative Agent
on one occasion during the period from the Closing Date to December 31, 2007,
request incremental Commitments in an amount not to exceed the aggregate amount
of $50,000,000 (the “Incremental Limit”) from one or more additional Lenders
(which may include any existing Lender) willing to provide such incremental
Loans in their own discretion; provided, that each incremental Lender shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) unless such incremental Lender is a Lender or an
Affiliate of a Lender. Such notice shall set forth (i) the amount of the
incremental Commitments being requested, and (ii) the date on which such
incremental Commitments are requested to become effective (the “Increased Amount
Date”).
          (b) The Borrower and each incremental Lender shall execute and deliver
to the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the incremental Commitment of such incremental
Lender. Each of the parties hereto hereby agrees that, upon the effectiveness of
any such documentation, this Agreement shall be amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the incremental
Commitments and incremental Loans evidenced thereby (including adjusting the
Commitment Percentages), and new Notes shall be issued and the Borrower shall
make such borrowings without the consent of the Lenders other than those Lenders
with incremental Commitments. The fees payable by the Borrower upon any such
incremental Commitments shall be agreed upon by the Administrative Agent, the
Lenders with incremental Commitments and the Borrower at the time of such
increase.
          Notwithstanding the foregoing, nothing in this Section 2.7 shall
constitute or be deemed to constitute an agreement by any Lender to increase its
Commitments hereunder.

-31-



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, no incremental Commitment shall
become effective under this Section 2.7 unless (i) on the date of such
effectiveness, the conditions set forth in Section 5.2 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a financial officer of BRT, (ii) the Administrative
Agent shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
amendment or other documentation and, to the extent required by the
Administrative Agent, consistent with those delivered on the Effective Date
under Section 5.1 and such additional customary documents and filings as the
Administrative Agent may reasonably require, and (iii) the Borrowers shall be in
pro forma compliance with the covenants set forth in Section 7.2 after giving
effect to such incremental Commitments, the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date.
          (d) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all incremental Loans, when originally made, are included in each borrowing of
outstanding Loans on a pro rata basis.
SECTION 3.
GENERAL PROVISIONS APPLICABLE TO LOANS
3.1 Interest.
          (a) Interest Rate. Subject to Section 3.1(b), all Base Rate Loans
shall accrue interest at the Base Rate. Subject to Section 3.1(b), all
Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate.
          (b) Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at a per annum rate equal to
four percent (4%) plus the rate which would otherwise be applicable (or if no
rate is applicable, then the rate for Base Rate Loans plus four percent (4%) per
annum); provided that unless the Loans have been accelerated, interest,
including the default rate of interest, shall only be due and payable on the
Interest Payment Dates.
          (c) Interest Payments. Interest on Loans shall be due and payable in
arrears on each Interest Payment Date. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the succeeding Business Day, except that in the case of Eurodollar Loans
where

-32-



--------------------------------------------------------------------------------



 



the succeeding Business Day falls in the succeeding calendar month, such
Interest Payment Date shall be the preceding Business Day.
3.2 Place and Manner of Payments.
          All payments of principal, interest, fees, expenses and other amounts
to be made by a Borrower under this Credit Agreement shall be made by such
Borrower unconditionally and without deduction for any counterclaim, defense,
recoupment or setoff and received not later than 2:00 p.m. on the date when due,
in Dollars and in immediately available funds, to the Administrative Agent at
its offices in Philadelphia, Pennsylvania. Payments received after such time
shall be deemed to have been received on the next Business Day. The Borrowers
shall, at the time they make any payment under this Credit Agreement, specify to
the Administrative Agent the Loans, fees or other amounts payable by the
Borrowers hereunder to which such payment is to be applied (and in the event
that they fail to specify, or if such application would be inconsistent with the
terms hereof, the Administrative Agent shall, subject to Section 3.7, distribute
such payment to the Lenders in such manner as the Administrative Agent may deem
appropriate). The Administrative Agent will distribute any such payment to the
Lenders on the day received if such payment is received prior to 2:00 p.m.;
otherwise the Administrative Agent will distribute such payment to the Lenders
on the next succeeding Business Day. Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and fees for the period of such extension), except that in the case of
Eurodollar Loans, if the extension would cause the payment to be made in the
next following calendar month, then such payment shall instead be made on the
next preceding Business Day.
3.3 Prepayments.
          (a) Voluntary Prepayments. The Borrowers shall have the right to
prepay the Loans, in whole or in part from time to time without premium or
penalty; provided, however, that (i) Eurodollar Loans may only be prepaid on
three Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.14, (ii) (x) in the
case of Eurodollar Loans, each such partial prepayment shall be in the minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or (y) in the case of Base Rate Loans, each such partial prepayment
shall be in the minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof. Amounts prepaid pursuant to this Section 3.3(a) may
not be reborrowed.
          (b) Mandatory Prepayments. If at any time after the Closing Date a
Change of Control shall occur (the date on which such Change of Control occurs
being the “Prepayment Date”), the Commitments shall terminate and reduce to

-33-



--------------------------------------------------------------------------------



 



zero and the Borrowers shall immediately prepay the Loans on the Prepayment Date
as if the Prepayment Date were the Maturity Date. The Borrowers shall make such
prepayment on the Prepayment Date together with all accrued interest on the
amount prepaid and any unpaid fees and expenses that are due and owing. Amounts
prepaid pursuant to this Section 3.3(b) may not be reborrowed.
          (c) Application of Prepayments. All amounts paid pursuant to
Section 3.3(a) shall be applied as directed by the Borrowers. All amounts paid
pursuant to Section 3.3(a) the application of which has not been directed by the
Borrowers and all amounts required to be paid pursuant to Section 3.3(b) shall
be applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments hereunder shall be subject to
Section 3.14; provided that prepayments required to be made pursuant to
Section 3.3(b) that repay a Eurodollar Loan within 30 days of the last day of
its Interest Period shall not be subject to Section 3.14.
3.4 Fees.
          (a) [Reserved].
          (b) Administrative Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, an annual fee as agreed to between
the Borrowers and the Administrative Agent in the Fee Letter.
3.5 Payment in full at Maturity; Extension of Maturity.
          (a) On the Maturity Date, the entire outstanding principal balance of
all Loans, together with accrued but unpaid interest and all other sums owing
with respect thereto, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2.
          (b) So long as no Default or Event of Default has occurred and is
continuing, on two occasions during the term of this Agreement the Borrowers may
elect at least 15 days but no more than 90 days prior to the then scheduled
Maturity Date, to extend the Maturity Date until the earlier of (x) one-year
from the then scheduled Maturity Date and (y) the maturity date of the Revolving
Credit Agreement (the “Extension Date”) by providing written notice of each such
election to the Administrative Agent (which shall promptly notify each of the
Lenders). If on the then scheduled Maturity Date (i) no Default or Event of
Default exists and is continuing, (ii) the Borrowers pay to the Administrative
Agent, for the pro rata benefit of the Lenders, an extension fee equal to 0.15%
of the then outstanding principal amount of the Loans for each extension (which
extension fee shall be pro-rated for any extension of less than one year), and
(iii) the Borrowers have given written notice to the Administrative Agent of
each such

-34-



--------------------------------------------------------------------------------



 



election to extend the Maturity Date within the time frame set forth in this
Section 3.5(b), the Maturity Date shall be extended to such Extension Date.
3.6 Computations of Interest and Fees.
          (a) Except for Base Rate Loans bearing interest based on the Prime
Rate, which shall be calculated on the basis of a 365 or 366 day year as the
case may be, all computations of interest and fees hereunder shall be made on
the basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and include the date of borrowing (or continuation or
conversion) but exclude the date of payment.
          (b) It is the intent of the Lenders and the Borrowers to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrowers or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

-35-



--------------------------------------------------------------------------------



 



3.7 Pro Rata Treatment.
Except to the extent otherwise provided herein, each Loan borrowing, each
payment or prepayment of principal of any Loan, each payment of fees (other than
fees payable pursuant to Section 3.4), and each conversion or continuation of
any Loan, shall (except as otherwise provided in Section 3.11) be allocated pro
rata among the Lenders in accordance with the respective Commitment Percentages
of the Lenders (or, if the Commitments of the Lenders have expired or been
terminated, in accordance with the respective principal amounts of the
outstanding Loans and Participation Interests of the Lenders); provided that, if
any Lender shall have failed to pay its applicable pro rata share of any Loan,
then any amount to which such Lender would otherwise be entitled pursuant to
this Section 3.7 shall instead be payable to the Administrative Agent until the
share of such Loan not funded by such Lender has been repaid; provided further,
that in the event any amount paid to any Lender pursuant to this Section 3.7 is
rescinded or must otherwise be returned by the Administrative Agent, each Lender
shall, upon the request of the Administrative Agent, repay to the Administrative
Agent the amount so paid to such Lender, with interest for the period commencing
on the date such payment is returned by the Administrative Agent until the date
the Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, at the Base Rate plus two
percent (2%) per annum.
3.8 Sharing of Payments.
          The Lenders agree among themselves that, except to the extent
otherwise provided herein, in the event that any Lender shall obtain payment in
respect of any Loan or any other obligation owing to such Lender under this
Credit Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than in connection
with an assignment pursuant to Section 3.15 or Section 11.3), in excess of its
pro rata share of such payment as provided for in this Credit Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans and other obligations in such amounts, and make such
other adjustments from time to time, as shall be equitable to the end that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of

-36-



--------------------------------------------------------------------------------



 



any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.8 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.8 to share in the benefits of any recovery on such secured claim.
3.9 Capital Adequacy.
          If, after the date hereof, any Lender has determined that the adoption
or the becoming effective of, or any change in, or any change by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof in the interpretation or administration
of, any applicable law, rule or regulation regarding capital adequacy, or
compliance by such Lender, or its parent corporation, with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender, or its parent corporation, could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender to the Borrowers and the
Administrative Agent, the Borrowers shall be obligated to pay to such Lender
such additional amount or amounts as will compensate such Lender (or parent
corporation) on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified) for such reduction.
Each determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.

-37-



--------------------------------------------------------------------------------



 



3.10 Inability To Determine Interest Rate.
          If prior to the first day of any Interest Period, the Administrative
Agent shall have determined in good faith (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or the Eurodollar Rate for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrowers and the Lenders as soon as practicable
thereafter, and will also give prompt written notice to the Borrowers and the
Lenders when such conditions no longer exist. If such notice is given (a) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans and (b) any Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans shall be converted to or continued as Base Rate Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans
shall be made or continued as such, nor shall the Borrowers have the right to
convert Base Rate Loans to Eurodollar Loans.
3.11 Illegality.
          Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful for any Lender to make
or maintain Eurodollar Loans as contemplated by this Credit Agreement, (a) such
Lender shall promptly give written notice of such circumstances to the Borrowers
and the Administrative Agent (which notice shall be promptly withdrawn whenever
such circumstances no longer exist), (b) the commitment of such Lender hereunder
to make Eurodollar Loans, continue Eurodollar Loans as such and convert a Base
Rate Loan to Eurodollar Loans shall forthwith be cancelled and, until such time
as it shall no longer be unlawful for such Lender to make or maintain Eurodollar
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.14;
provided that no such payments shall be required if the conversion of a
Eurodollar Loan occurs within 30 days of the last day of the Interest Period of
such Eurodollar Loan.
3.12 Requirements of Law.
          If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

-38-



--------------------------------------------------------------------------------



 



          (a) shall subject such Lender to any tax of any kind whatsoever with
respect to any Eurodollar Loans made by it, its obligation to make Eurodollar
Loans, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 3.13 (including
Non-Excluded Taxes imposed solely by reason of any failure of such Lender to
comply with its obligations (if any) under Section 3.13(b)) and changes in taxes
measured by or imposed upon the overall net income, or franchise tax (imposed in
lieu of such net income tax), of such Lender or its applicable lending office,
branch, or any Affiliate thereof);
          (b) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the Adjusted
Eurodollar Rate hereunder; or
          (c) shall impose on such Lender any other condition (excluding any tax
of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, upon notice to the Borrowers from such
Lender, through the Administrative Agent, in accordance herewith, the Borrowers
shall be obligated to promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable, provided
that, in any such case, the Borrowers may elect to convert the Eurodollar Loans
made by such Lender hereunder to Base Rate Loans by giving the Administrative
Agent at least one Business Day’s notice of such election, in which case the
Borrowers shall promptly pay to such Lender, upon demand, without duplication,
such amounts, if any, as may be required pursuant to Section 3.14. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 3.12,
it shall provide prompt notice thereof to the Borrowers, through the
Administrative Agent, certifying (x) that one of the events described in this
Section 3.12 has occurred and describing in reasonable detail the nature of such
event, (y) as to the increased cost or reduced amount resulting from such event
and (z) as to the additional amount demanded by such Lender and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
additional amounts payable pursuant to this Section 3.12 submitted by such
Lender, through the Administrative Agent, to the Borrowers shall be conclusive
and binding on the parties hereto in the absence of manifest error. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.

-39-



--------------------------------------------------------------------------------



 



3.13 Taxes.
          (a) Except as provided below in this Section 3.13, all payments made
by the Borrowers under this Credit Agreement and any Notes shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any court, or governmental body, agency or
other official, excluding taxes measured by or imposed upon the overall net
income of any Lender or its applicable lending office, or any branch or
Affiliate thereof, and all franchise taxes, branch taxes, taxes on doing
business or taxes on the overall capital or net worth of any Lender or its
applicable lending office, or any branch or Affiliate thereof, in each case
imposed in lieu of net income taxes: (i) by the jurisdiction under the laws of
which such Lender, applicable lending office, branch or Affiliate is organized
or is located, or in which its principal executive office is located, or any
nation within which such jurisdiction is located or any political subdivision
thereof; or (ii) by reason of any connection between the jurisdiction imposing
such tax and such Lender, applicable lending office, branch or Affiliate other
than a connection arising solely from such Lender having executed, delivered or
performed its obligations, or received payment under or enforced, this Credit
Agreement or any Notes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any Notes, (A) the amounts so payable to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest on any such other amounts payable hereunder at the rates or in the
amounts specified in this Credit Agreement and any Notes, provided, however,
that the Borrowers shall be entitled to deduct and withhold any Non-Excluded
Taxes and shall not be required to increase any such amounts payable to any
Lender that is not organized under the laws of the United States of America or a
state thereof if such Lender fails to comply with the requirements of paragraph
(b) of this Section 3.13 whenever any Non-Excluded Taxes are payable by the
Borrowers, and (B) as promptly as possible after request therefor the Borrowers
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt received by the Borrowers showing payment thereof. If the Borrowers fail
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fail to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrowers shall indemnify the Administrative
Agent and any Lender for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this subsection shall survive the

-40-



--------------------------------------------------------------------------------



 



termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.
(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
          (i) (A) on or before the date of any payment by the Borrowers under
this Credit Agreement or Notes to such Lender, deliver to the Borrowers and the
Administrative Agent (x) two duly completed copies of United States Internal
Revenue Service Form W8-BEN or W8-ECI, or successor applicable form, as the case
may be, certifying that it is entitled to receive payments under this Credit
Agreement and any Notes without deduction or withholding of any United States
federal income taxes and (y) an Internal Revenue Service Form W-8 or W-9, or
successor applicable form, as the case may be, certifying that it is entitled to
an exemption from United States backup withholding tax;
    (B) deliver to the Borrowers and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers; and
    (C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or
          (ii) in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, such Lender shall
(A) represent to the Borrowers (for the benefit of the Borrowers and the
Administrative Agent) that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) furnish to the Borrowers,
on or before the date of any payment by the Borrowers, with a copy to the
Administrative Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments to be made under this Credit Agreement and
any Notes (and to deliver to the Borrowers and the Administrative Agent two
further copies of such form on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of

-41-



--------------------------------------------------------------------------------



 



time reasonably requested by the Borrowers or the Administrative Agent for
filing and completing such forms), and (C) agree, to the extent legally entitled
to do so, upon reasonable request by the Borrowers, to provide to the Borrowers
(for the benefit of the Borrowers and the Administrative Agent) such other forms
as may be reasonably required in order to establish the legal entitlement of
such Lender to an exemption from withholding with respect to payments under this
Credit Agreement and any Notes.
Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 11.3 shall, upon the effectiveness of the related
transfer, and if applicable, be required to provide all of the forms,
certifications and statements required pursuant to this subsection (b); provided
that in the case of a participant of a Lender, the obligations of such
participant of a Lender pursuant to this subsection (b) shall be determined as
if such participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.
3.14 Compensation.
          Except as expressly set forth in Section 3.3(c), the Borrowers promise
to indemnify each Lender and to hold each Lender harmless from any loss or
expense which such Lender may sustain or incur as a consequence of (a) default
by the Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrowers have given a notice requesting the same in
accordance with the provisions of this Credit Agreement, (b) default by the
Borrowers in making any prepayment of a Eurodollar Loan after the Borrowers have
given a notice thereof in accordance with the provisions of this Credit
Agreement and (c) any continuation, conversion, payment or prepayment of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification shall be calculated by the Administrative
Agent and shall include, without limitation, an amount equal to (i) the amount
of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans provided for herein minus (ii) the amount of interest which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period

-42-



--------------------------------------------------------------------------------



 



with leading banks in the interbank Eurodollar market. The agreements in this
Section 3.14 shall survive the termination of this Credit Agreement and the
payment of the Loans and all other amounts payable hereunder. Notwithstanding
the foregoing, any prepayment of a Eurodollar Loan made hereunder (as a result
of a mandatory requirement of this Credit Agreement) within thirty (30) days of
the end of the Interest Period with respect to such Eurodollar Loan, shall not
be subject to this Section 3.14.
          3.15 Mitigation; Mandatory Assignment.
          Each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 3.9 through 3.14 inclusive to the greatest extent practicable
(including transferring the Loans to another lending office or one of its
Affiliates) unless, in the opinion of such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrowers for additional payments in accordance with Sections 3.9, 3.10, 3.11,
3.12, 3.13 or 3.14 or a Lender becomes a Defaulting Lender, then, provided that
no Default or Event of Default has occurred and is continuing at such time, the
Borrowers may, at their own expense (such expense to include any transfer fee
payable to the Administrative Agent under Section 11.3(b) and any expense
pursuant to Section 3.14), and in their sole discretion, require such Lender to
transfer and assign in whole (but not in part), without recourse (in accordance
with and subject to the terms and conditions of Section 11.3(b)), all of its
interests, rights and obligations under this Credit Agreement to an Eligible
Assignee which shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
(a) such assignment shall not conflict with any law, rule or regulation or order
of any court or other governmental authority and (b) the Borrowers or such
assignee shall have paid to the assigning Lender in immediately available funds
the principal of and interest accrued to the date of such payment on the portion
of the Loans hereunder held by such assigning Lender and all other amounts owed
to such assigning Lender hereunder, including amounts owed pursuant to
Sections 3.9 through 3.14. Notwithstanding such assignment, and without limiting
any other provision of this Credit Agreement, such assigning Lender shall
continue to benefit from the provisions of Sections 3.9, 3.12, 3.13 and 11.5
with respect to the period before the effectiveness of such assignment.
SECTION 4.
[RESERVED]
SECTION 5.
CONDITIONS PRECEDENT

-43-



--------------------------------------------------------------------------------



 



          5.1 Closing Conditions.
          The obligation of the Lenders to enter into this Credit Agreement and
make the initial Extensions of Credit is subject to satisfaction of the
following conditions:
          (a) Executed Credit Documents. Receipt by the Administrative Agent of
duly executed copies of: (i) this Credit Agreement; (ii) the Notes; and
(iii) all other Credit Documents required to be delivered on or before the
Effective Date, each in form and substance reasonably acceptable to the
Administrative Agent in its sole discretion.
          (b) Partnership Documents. With respect to each Credit Party that is a
partnership, receipt by the Administrative Agent of the following:
          (i) Partnership Agreements. Certified copies of the partnership
agreement of such Credit Party, together with all amendments thereto.
          (ii) Certificates of Good Standing or Existence. A certificate of good
standing or existence for such Credit Party issued as of a recent date by its
state of organization and each other state where the failure to qualify or be in
good standing could have a Material Adverse Effect.
          (c) Corporate Documents. With respect to each Credit Party that is a
corporation, if applicable, receipt by the Administrative Agent of the
following:
          (i) Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
          (ii) Bylaws. A copy of the bylaws of such Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
          (iii) Good Standing. Copies of certificates of good standing,
existence or their equivalent with respect to such Credit Party certified as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect.

-44-



--------------------------------------------------------------------------------



 



          (d) Limited Liability Company Documents. With respect to each Credit
Party that is a limited liability company, if applicable, receipt by the
Administrative Agent of the following:
          (i) Certificate of Formation. A copy of the certificate of formation
of such Credit Party certified to be true and complete by the appropriate
Governmental Authority of the state or jurisdiction of its formation and
certified by the sole or managing member of such Credit Party to be true and
correct as of the Closing Date.
          (ii) Operating Agreement. A copy of the Operating Agreement of such
Credit Party certified by the sole or managing member of such Credit Party to be
true and correct as of the Closing Date.
          (iii) Good Standing. Copies of certificates of good standing,
existence or their equivalent with respect to such Credit Party certified as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of formation and each other jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.
          (e) Trust Documents. With respect to BRT, receipt by the
Administrative Agent of the following:
          (i) Declaration of Trust. A copy of the Declaration of Trust of BRT
certified to be true and complete by the appropriate Governmental Authority of
the state or jurisdiction of its formation and certified by the secretary of BRT
to be true and correct as of the Closing Date.
          (ii) Bylaws. A copy of the Bylaws of BRT certified by the trustee of
BRT to be true and complete as of the Closing Date.
          (iii) Resolutions. Copies of the resolutions of the Board of Trustees
of BRT approving and adopting the Credit Documents to which it and each Credit
Party is a party, the transactions contemplated therein and authorizing
execution and delivery thereof by and on behalf of itself and each Credit Party.
          (iv) Good Standing. Copies of certificates of good standing, existence
or their equivalent with respect to BRT certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.

-45-



--------------------------------------------------------------------------------



 



          (v) Incumbency. An incumbency certificate with respect to each of the
Credit Parties, certified by a secretary or assistant secretary of BRT to be
true and correct as of the Closing Date.
(f) [Reserved]
(g) [Reserved]
(h) Opinion of Counsel. Receipt by the Administrative Agent of opinions (which
shall cover, among other things, authority, legality, validity, binding effect
and enforceability), satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and dated as of the Effective Date, from
legal counsel to the Credit Parties.
(i) Material Adverse Effect. There shall not have occurred a change since June
30, 2007 that has had or could reasonably be expected to have a Material Adverse
Effect.
(j) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.
(k) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrowers on behalf of the Credit Parties as of the Closing
Date stating that (i) the Credit Parties and each of their Subsidiaries are in
compliance with all existing material financial obligations, (ii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority that purports to affect a Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could have or could be reasonably expected to
have a Material Adverse Effect, (iii) the financial statements and information
included in the Borrowers’ Form 10-K report for the year ended December 31, 2006
and the Form 10-Q Report for the quarter ended June 30, 2007 were prepared in
good faith and using reasonable assumptions and (iv) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein and therein to occur on such date, (A) each of
the Credit Parties is Solvent, (B) no Default or Event of Default exists,
(C) all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (D) the Credit
Parties and their Subsidiaries are in compliance as of June 30, 2007, and will
be in compliance on a pro-forma basis as of the Effective Date and as of the
date of the consummation of the Acquisition, with each of the financial
covenants set forth in Section 7.2.

-46-



--------------------------------------------------------------------------------



 



          (l) Fees and Expenses. Payment by the Borrowers of all fees and
expenses owed by them to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth
herein and in the Fee Letter.
          (m) Consents and Approvals. All governmental, shareholder, partner,
member and third-party consents and approvals necessary or, in the opinion of
the Administrative Agent, desirable in connection with the Extensions of Credit
and the transactions contemplated under the Credit Documents shall have been
duly obtained and shall be in full force and effect, and a copy of each such
consent or approval shall have been delivered to the Administrative Agent.
          (n) Absence of Guarantors for Other Debt. Receipt by the
Administrative Agent of officer’s certificates confirming the absence of
guaranties provided by the Subsidiaries of the Borrowers pursuant to the
Indenture.
          (o) Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably and timely requested by any
Lender, including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.
5.2 Conditions to All Extensions of Credit.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans unless:
          (a) Delivery of Notice. The Borrowers shall have delivered a Notice of
Borrowing, duly executed and completed, by the time specified in Section 2.1.
          (b) Representations and Warranties. The representations and warranties
made by the Credit Parties in any Credit Document shall be true and correct in
all material respects at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.
          (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.
          (d) Restrictions on Loans. After giving effect to the making of the
requested Loan, the Borrowers shall be in compliance with the terms of
Section 2.1(g).

-47-



--------------------------------------------------------------------------------



 



          (e) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received any notice that litigation is pending or threatened which is
likely to, (i) enjoin, prohibit or restrain such Extension of Credit or
(ii) impose or result in the imposition of a Material Adverse Effect.
          The delivery of each Notice of Borrowing shall constitute a
representation and warranty by the Borrowers of the correctness of the matters
specified in subsections (b), (c), and, if applicable, (d) above.
SECTION 6.
REPRESENTATIONS AND WARRANTIES
          Each of the Borrowers hereby represents to the Administrative Agent
and each Lender that:
          6.1 Financial Condition.
          The financial statements described in Section 5.1(k) and those
delivered to the Lenders pursuant to Section 7.1(a) and (b): (a) have been
prepared in accordance with GAAP (subject, in the case of quarterly financial
statements, to changes resulting from audit and normal year-end audit
adjustments) and (b) present fairly the consolidated financial condition,
results of operations and cash flows of the Borrowers and their Subsidiaries as
of such date and for such periods. Since June 30, 2007, there has been no sale,
transfer or other disposition by any Borrower or any of its Subsidiaries of any
material part of the business or property of the Borrowers and their
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any capital stock or other equity
interests of any other Person) material in relation to the consolidated
financial condition of the Borrowers and their Subsidiaries, taken as a whole,
in each case, which, is not (i) reflected in the most recent financial
statements described in Section 5.1(k) or delivered to the Lenders pursuant to
Section 7.1 or in the notes thereto or (ii) otherwise permitted by the terms of
this Credit Agreement.
          6.2 No Material Change.
          Since June 30, 2007, there has been no development or event relating
to or affecting a Combined Party which has had or would be reasonably expected
to have a Material Adverse Effect.
          6.3 Organization and Good Standing.
          Each Borrower and each Material Subsidiary (a) is either a
partnership, a corporation, a limited liability company or a REIT duly organized
or formed, validly existing and in good standing under the laws of the state (or
other jurisdiction) of its

-48-



--------------------------------------------------------------------------------



 



organization or formation, (b) is duly qualified and in good standing as a
foreign partnership, a foreign corporation, a foreign limited liability company
or a foreign REIT and authorized to do business in every other jurisdiction
where the failure to be so qualified, in good standing or authorized would have
or would reasonably be expected to have a Material Adverse Effect and (c) has
the power and authority to own its properties and to carry on its business as
now conducted and as proposed to be conducted.
          6.4 Due Authorization.
          Each Credit Party (a) has the power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.
          6.5 No Conflicts.
          Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated herein and therein, nor the
performance of or compliance with the terms and provisions hereof and thereof by
a Credit Party will (a) violate or conflict with any provision of its or its
Material Subsidiaries’ organizational or governing documents, (b) violate,
contravene or materially conflict with any Requirement of Law or any other law,
regulation (including, without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it or any of
its Material Subsidiaries is a party or by which it or its Material Subsidiaries
may be bound, the violation of which would have or would be reasonably expected
to have a Material Adverse Effect, or (d) result in or require the creation of
any Lien upon or with respect to its or its Material Subsidiaries’ properties.
          6.6 Consents.
          Except for consents, approvals, authorizations and orders that have
been obtained, and filings, registrations and qualifications that have been
made, no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.

-49-



--------------------------------------------------------------------------------



 



          6.7 Enforceable Obligations.
          This Credit Agreement and the other Credit Documents to which it is a
party have been duly executed and delivered and constitute legal, valid and
binding obligations of each Credit Party enforceable against such Credit Party
in accordance with their respective terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.
          6.8 No Default.
          No Combined Party is in default in any respect under any contract,
lease, loan agreement, indenture, mortgage, security agreement or other
agreement or obligation to which it is a party or by which any of its properties
is bound which default would have or would be reasonably expected to have a
Material Adverse Effect. No Default or Event of Default has occurred or exists
except as previously disclosed in writing to the Lenders.
          6.9 Ownership.
          Each Borrower and each of its Subsidiaries is the owner or
ground-lessee of, and has good and marketable fee or leasehold title to, all of
its respective assets and none of such assets is subject to any Lien other than
Permitted Liens.
          6.10 Indebtedness.
          The Borrowers and their Subsidiaries have no Indebtedness except as
otherwise permitted by this Credit Agreement.
          6.11 Litigation.
          There are no actions, suits or legal, equitable, arbitration or
administrative proceedings or investigations, pending or, to the knowledge of
any Borrower, threatened, against a Combined Party which would have or would be
reasonably expected to have a Material Adverse Effect.
          6.12 Taxes.
          Each Borrower, and each of its Subsidiaries, has filed, or caused to
be filed, all tax returns (federal, state, local and foreign) required to be
filed and has paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.

-50-



--------------------------------------------------------------------------------



 



     6.13 Compliance with Law.
     Each Combined Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect. No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.
     6.14 Compliance with ERISA.
     Except as would not result in or be reasonably expected to result in a
Material Adverse Effect:
     (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best of each Borrower’s, each Subsidiary of a Borrower’s and each ERISA
Affiliate’s knowledge, no event or condition has occurred or exists as a result
of which any ERISA Event could reasonably be expected to occur, with respect to
any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Plan; (iii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
     (b) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.
     (c) No Borrower, Subsidiary of a Borrower or ERISA Affiliate has incurred,
or, to the best of each such party’s knowledge, is reasonably expected to incur,
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. No Borrower, Subsidiary of a Borrower or ERISA Affiliate would
become subject to any withdrawal liability under ERISA if any such party were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Borrower, Subsidiary of a Borrower or
ERISA Affiliate has received any notification that any

-51-



--------------------------------------------------------------------------------



 



Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best of each such party’s knowledge, reasonably expected to be in
reorganization, insolvent, or terminated.
     (d) No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.
     (e) No Borrower, Subsidiary of a Borrower or ERISA Affiliate has material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which
Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
     6.15 Organization Structure/Subsidiaries.
     As of the Closing Date, (a) Schedule 6.15 is a complete and accurate
organization chart of the Combined Parties, and (b) no Borrower has any
Subsidiaries or owns an interest, directly or indirectly, in any joint venture,
except as set forth on Schedule 6.15. The outstanding equity interest of all
Subsidiaries of the Borrowers are validly issued, fully paid and non-assessable
and are owned by the Borrowers free and clear of all Liens. Schedule 6.15 shall
be updated as of the end of each fiscal quarter as set forth in Section 7.1(c).
Each owner of an Unencumbered Property, Unencumbered Construction-in-Process or
Unencumbered Eligible Land is a Credit Party or an Eligible Subsidiary.
     6.16 Use of Proceeds; Margin Stock.
     The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10. None of the proceeds of the Loans will be used in a manner that
would violate Regulation U, Regulation X, or Regulation T. No proceeds of the
Loans will be used for the acquisition of another Person unless the board of
directors (or other comparable governing body) or stockholders (or other equity
owners), as appropriate, of such Person has approved such acquisition.

-52-



--------------------------------------------------------------------------------



 



     6.17 Government Regulation.
     No Borrower, nor any of its Subsidiaries, is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940 or the Interstate Commerce Act, each as amended.
No director, executive officer or principal shareholder of a Borrower or any of
its Subsidiaries is a director, executive officer or principal shareholder of
any Lender. For the purposes hereof the terms “director,” “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O.
     6.18 Environmental Matters.
     (a) Except as would not have or be reasonably expected to have a Material
Adverse Effect:
     (i) Each of the Properties and all operations at the Properties are in
material compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Properties or the
businesses operated by a Credit Party or any of its Subsidiaries (the
“Businesses”), and there are no conditions relating to the Businesses or
Properties that would be reasonably expected to give rise to liability under any
applicable Environmental Laws.
     (ii) No Borrower, nor any of its Subsidiaries, has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
Hazardous Materials or compliance with Environmental Laws with regard to any of
the Properties or the Businesses, nor does any Borrower or any of its
Subsidiaries have knowledge that any such notice is being threatened.
     (iii) Hazardous Materials have not been transported or disposed of from the
Properties, or generated, treated, stored or disposed of at, on or under any of
the Properties or any other location, in each case by, or on behalf or with the
permission of, any Borrower or any of its Subsidiaries in a manner that would
reasonably be expected to give rise to liability under any applicable
Environmental Law.
     (iv) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which any Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Borrower or any of its Subsidiaries, the
Properties or the Businesses, in any amount

-53-



--------------------------------------------------------------------------------



 



reportable under the federal Comprehensive Environmental Response, Compensation
and Liability Act or any analogous state law, except releases in compliance with
all Environmental Laws.
     (v) There has been no release or threat of release of Hazardous Materials
at or from the Properties, or arising from or related to the operations
(including, without limitation, disposal) of a Borrower or any of its
Subsidiaries in connection with the Properties or otherwise in connection with
the Businesses except in compliance with Environmental Laws.
     (vi) None of the Properties contains, or to the best knowledge of the
Borrowers and their Subsidiaries has previously contained, any Hazardous
Materials at, on or under the Properties in amounts or concentrations that, if
released, constitute or constituted a violation of, or could give rise to
liability under, Environmental Laws.
     (vii) No Borrower, nor any of its Subsidiaries, has assumed any liability
of any Person (other than a Borrower) under any Environmental Law.
     (b) Each Borrower, and each of its Subsidiaries, has adopted procedures
that are designed to (i) ensure that each such party, any of its operations and
each of the properties owned or leased by such party remains in compliance with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that each such party, any of its operations and each of the
properties owned or leased by each such party may have under applicable
Environmental Laws.
     6.19 Solvency.
     Each Credit Party, is and, after consummation of the transactions
contemplated by this Credit Agreement, will be Solvent.
     6.20 [Reserved].
     6.21 Location of Properties.
     As of the Closing Date, set forth on Schedule 6.21 is (a) a list of all
Properties (with street address, county and state where located) and the owner
of such Property and (b) a list of all Unencumbered Properties. Schedule 6.21
shall be updated as of the end of each fiscal quarter as set forth in
Section 7.1(c).

-54-



--------------------------------------------------------------------------------



 



     6.22 Disclosure.
     Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).
     6.23 Licenses, etc.
     The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.
     6.24 No Burdensome Restrictions.
     No Combined Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.
     6.25 Eligible Subsidiaries.
     Each Subsidiary of the Borrowers which owns or ground-leases any Property
that is treated as Unencumbered Property, Unencumbered Construction-in-Process
or Unencumbered Eligible Land under this Agreement is either an Eligible
Subsidiary or a Guarantor. Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Agreement as of the Closing Date. Schedule 6.25 shall
be updated as of the end of each fiscal quarter as set forth in Section 7.1(c).
     6.26 Foreign Assets Control Regulations, Etc.
     None of the requesting or borrowing of the Loans or the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and

-55-



--------------------------------------------------------------------------------



 



Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”). Furthermore,
neither a Borrower nor any of its Subsidiaries or other Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person”.
SECTION 7.
AFFIRMATIVE COVENANTS
     Each Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Obligations have been paid in full and the
Commitments shall have terminated:
     7.1 Information Covenants.
     The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:
     (a) Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrowers, a
consolidated balance sheet and income statement of the Borrowers and their
Subsidiaries as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, setting forth in comparative form consolidated figures as
of the end of and for the preceding fiscal year, all such financial information
described above to be in reasonable form and detail and audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and whose opinion shall be to the effect
that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified in any manner. Delivery by the
Borrowers to the Administrative Agent of BRT’s annual report to the Securities
and Exchange Commission on Form 10-K with respect to any fiscal year shall be
deemed to be compliance by the Borrowers with this Section 7.1(a) (it being
agreed that such annual report shall be deemed delivered on the date that
(i) such report on Form 10-K is posted on the website of the Securities and
Exchange Commission at www.sec.gov or on the website of the Borrowers at
www.brandywinerealty.com and (ii) the Borrowers have provided the Administrative
Agent and the Lenders with written notice of such posting).
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Borrowers (other

-56-



--------------------------------------------------------------------------------



 



than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrowers and their Subsidiaries, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for (A) the corresponding quarter
end and quarterly period of the preceding fiscal year and (B) management’s
proposed budget for such period, all such financial information described above
to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of BRT to the effect that such quarterly financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrowers and their Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments. The information required pursuant to this subsection
(b) shall be delivered in both electronic and printed form. Delivery by the
Borrowers to the Administrative Agent of BRT’s quarterly report to the
Securities and Exchange Commission on Form 10-Q with respect to any fiscal
quarter shall be deemed to be compliance by the Borrowers with this
Section 7.1(b) (it being agreed that such quarterly report shall be deemed
delivered on the date that (i) such report on Form 10-Q is posted on the website
of the Securities and Exchange Commission at www.sec.gov or on the website of
the Borrowers at www.brandywinerealty.com and (ii) the Borrowers have provided
the Administrative Agent and the Lenders with written notice of such posting).
     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b), a certificate of the
chief financial officer or chief executive officer of BRT, substantially in the
form of Exhibit 7.1(c), (i) demonstrating compliance with the financial
covenants contained in Section 7.2 by calculation thereof as of the end of each
such fiscal period, including such detail and supporting documentation as
reasonably requested by the Administrative Agent (and in the case of
Section 7.2(d) and Section 7.2(e), indicating the number of fiscal quarters for
which such ratio has exceeded 0.60 to 1.0), (ii) stating that no Default or
Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrowers propose
to take with respect thereto, (iii) providing information regarding dividends
and redemption of shares in a manner to demonstrate compliance with Section 8.7
and (iv) updating Schedule 6.15, Schedule 6.21 and Schedule 6.25, as
appropriate. Such certificate shall be delivered in both electronic and printed
form.
     (d) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they

-57-



--------------------------------------------------------------------------------



 



have become aware of any Default or Event of Default under Section 7.2 and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof.
     (e) Annual Information and Projections. Within 30 days after the end of
each fiscal year of the Borrowers, all such financial information regarding the
Borrowers and their Subsidiaries and specifically regarding the Properties, as
the Administrative Agent shall reasonably request, including, but not limited
to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if the Property existed as a Property in the immediately preceding year),
mortgage information, rent rolls, lease expiration reports, leasing status
reports, notes payable summary, bullet notes summary, equity funding
requirements, contingent liability summary, lines of credit summary, lines of
credit collateral summary, wrap notes and notes receivable summary, schedule of
outstanding letters of credit, summary of cash and Cash Equivalents, projection
of management and leasing fees and overhead budgets.
     (f) Auditor’s Reports. Promptly upon receipt thereof, a copy of any
“management letter” submitted by independent accountants to any Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Borrower or any of its Subsidiaries.
     (g) Reports. Promptly, (i) and in any case within five (5) days of receipt
or transmission thereof, copies of any filings and registrations with, and
reports to or from, the Securities and Exchange Commission, or any successor
agency, and copies of all financial statements, proxy statements, notices and
reports as any Borrower or any of its Subsidiaries shall send to its
shareholders, members or partners generally, (ii) and in any case within ten
(10) days of filing thereof, copies of all income tax returns filed by a
Borrower and (iii) upon the written request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters; provided, however, that if any such transmissions are done
electronically, the Borrowers shall instead promptly notify the Administrative
Agent of same and provide information on how to retrieve such information.
     (h) Notices. Upon a Borrower obtaining knowledge thereof, such Borrower
will give written notice to the Administrative Agent (which shall promptly
forward such notice to the Lenders) immediately of (i) the occurrence of

-58-



--------------------------------------------------------------------------------



 



an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Borrowers propose to take
with respect thereto, (ii) the occurrence of any of the following with respect
to any Credit Party or any of its Subsidiaries: (A) the pendency or commencement
of any litigation or arbitral or governmental proceeding against any Borrower or
any of its Subsidiaries which if adversely determined would have or would be
reasonably expected to have a Material Adverse Effect, or (B) the institution of
any proceedings against any Borrower or any of its Subsidiaries with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for, violation, or alleged violation, of any federal, state or local law, rule
or regulation, including, but not limited to, Environmental Laws, the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect, and (iii) the occurrence of any enforcement or notice to enforce a
completion guaranty and within five Business Days thereafter provide evidence
that the remaining costs to complete the applicable project are covered by a
construction loan and/or surety bond.
     (i) ERISA. Upon a Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrowers will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is required to contribute to
each Plan pursuant to its terms as required to meet the minimum funding standard
set forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; in each
case together, with a description of any such event or condition or a copy of
any such notice and a statement by the chief financial officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by such Borrower, Subsidiary or ERISA Affiliate with respect thereto.
Promptly upon request, the Borrowers shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).

-59-



--------------------------------------------------------------------------------



 



     (j) Environmental.
     (i) Subsequent to a notice from any Governmental Authority that would
reasonably cause concern or during the existence of an Event of Default, and
upon the written request of the Administrative Agent, the Borrowers will furnish
or cause to be furnished to the Administrative Agent, at the Borrowers’ expense,
an updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the compliance by the Borrowers with Environmental Laws. If the Borrowers fail
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
same, and the Borrowers hereby grant to the Administrative Agent and its
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Borrowers on demand and added to the Obligations.
     (ii) Each of the Borrowers and their Subsidiaries will conduct and complete
all investigations, studies, sampling, and testing and all remedial, removal,
and other actions necessary to address all Hazardous Materials on, from, or
affecting any Property to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such Property to the
extent any failure would have or would be reasonably expected to have a Material
Adverse Effect.
     (k) Other Information. With reasonable promptness upon any such request,
such other information regarding the Properties or regarding the business,
assets or financial condition of the Credit Parties and their Subsidiaries as
the Administrative Agent or any Lender may reasonably request.
     7.2 Financial Covenants.
     (a) [Intentionally Omitted.]
     (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
end of each fiscal quarter of the Combined Parties for the twelve month period
ending on such date, shall be greater than or equal to 1.5 to 1.0.

-60-



--------------------------------------------------------------------------------



 



     (c) Net Worth. At the end of each fiscal quarter of the Combined Parties,
Net Worth shall be greater than or equal to the sum of (i) $1,290,702,000 plus
(ii) 75% of the Net Cash Proceeds from all Equity Issuances after the Closing
Date.
     (d) Leverage Ratio. The Leverage Ratio, as of the end of each fiscal
quarter of the Combined Parties, shall be less than or equal to .60 to 1.0;
provided that such ratio may exceed 0.60 to 1.0 as of the end of up to four
(4) fiscal quarters of the Combined Parties during the term of this Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to 1.0.
     (e) Unsecured Debt Limitation. At the end of each fiscal quarter of the
Combined Parties, the ratio of Unsecured Debt to Unencumbered Value shall be
less than or equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to
1.0 as of the end of up to four (4) fiscal quarters of the Combined Parties
during the term of this Agreement (whether or not consecutive) so long as such
ratio does not exceed 0.65 to 1.0.
     (f) Secured Debt Ratio. The Secured Debt Ratio, as of the end of each
fiscal quarter of the Combined Parties, shall be less than or equal to 0.40 to
1.0.
     (g) Unencumbered Cash Flow Ratio. The Unencumbered Cash Flow Ratio, as of
the end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 2.0 to 1.0.
     7.3 Preservation of Existence.
     Each of the Borrowers will do all things necessary to preserve and keep in
full force and effect its existence, rights, franchises and authority and the
existence, rights, franchises and authority of the Material Subsidiaries, except
as permitted by Section 8.4. Without limiting the generality of the foregoing,
BRT will do all things necessary to maintain its status as a REIT.
     7.4 Books and Records.
     Each of the Borrowers will, and will cause its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
     7.5 Compliance with Law.
     Each of the Borrowers will, and will cause its Subsidiaries to, comply in
all material respects with all material laws, rules, regulations and orders, and
all applicable

-61-



--------------------------------------------------------------------------------



 



material restrictions imposed by all Governmental Authorities, applicable to it
and its property (including, without limitation, Environmental Laws and ERISA).
     7.6 Payment of Taxes and Other Indebtedness.
     Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle
or discharge (a) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.
     7.7 Insurance.
     Each of the Borrowers will, and will cause its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.
     7.8 Maintenance of Assets.
     Each of the Borrowers will, and will cause its Subsidiaries to, maintain
and preserve its Properties and all other assets in good repair, working order
and condition, normal wear and tear excepted, and will make, or cause to be
made, in the Properties and other assets, from time to time, all repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto as may be needed or proper, to the extent and in the manner customary
for companies in similar businesses.
     7.9 Performance of Obligations.
     Each of the Borrowers will, and will cause its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

-62-



--------------------------------------------------------------------------------



 



     7.10 Use of Proceeds.
     The Borrowers will use the proceeds of the Loans solely for general working
capital purposes and other general corporate purposes, including the funding of
acquisitions and the repayment of Indebtedness under the Revolving Credit
Agreement and other Indebtedness.
     7.11 Audits/Inspections.
     Upon reasonable notice and during normal business hours, each Borrower
will, and will cause its Subsidiaries to, permit representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys and appraisers to visit and inspect such
Borrower’s or other Combined Party’s property, including, without limitation,
the Properties, its books and records, its accounts receivable and inventory,
its facilities and its other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders, and to discuss all such matters with the officers, employees and
representatives of the Borrowers, their Subsidiaries and any other Combined
Party.
     7.12 Additional Credit Parties.
     (a) At any time a Subsidiary of the Borrowers that (1) is not a Credit
Party becomes the owner (or ground lessee under an Eligible Ground Lease) of
Property that the Borrowers determine to treat as an Unencumbered Property,
Unencumbered Eligible Land or Unencumbered Construction-in-Process and (2) is
not an Eligible Subsidiary, the Borrowers shall notify the Administrative Agent
and promptly thereafter (but in any event within 30 days after such event) such
Subsidiary shall: (a) execute a Guaranty in substantially the form of
Exhibit 7.12 and (b) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, information regarding the real property owned by such
Person, certified resolutions and other organizational and authorizing documents
of such Person and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Administrative Agent. It is understood and
agreed that in the event any Subsidiary provides a Guaranty hereunder, it may
also guaranty Indebtedness under the Revolving Credit Agreement, the Private
Placement Notes and the Indenture.
     (b) From time to time the Borrowers may request that the Administrative
Agent, on behalf of the Lenders, accept one or more indemnities or guarantees
from unit holders of Borrowers as further inducement to Lender for providing the
Loans hereunder, and promptly upon receipt of such request the

-63-



--------------------------------------------------------------------------------



 



Administrative Agent shall execute and deliver such documents or instruments as
shall reasonably be requested and be reasonably acceptable to the Administrative
Agent to reflect acceptance of delivery of such indemnities or guarantees on
behalf of Lenders. No such indemnities or guaranties shall affect the
obligations of the Borrowers hereunder.
     7.13 Interest Rate Protection Agreements.
     The Borrowers shall maintain Interest Rate Hedges on a notional amount of
the Funded Debt which, when added to the aggregate principal amount of the
Funded Debt which bears interest at a fixed rate, equals or exceeds 60%, of the
aggregate principal amount of all Funded Debt. “Interest Rate Hedges” shall mean
interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable
strike corridor or similar agreements having terms, conditions and tenors that
are reasonably customary for borrowers such as the Borrowers entered into by the
Borrowers and their Subsidiaries in order to provide protection to, or minimize
the impact upon, the Borrowers and their Subsidiaries of increasing floating
rates of interest applicable to the Funded Debt.
     7.14 Construction.
     With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to: (a) comply with
all applicable regulations and codes and (b) complete all such construction and
development in accordance with approved plans and specifications.
     7.15 Sales.
     If a Borrower or one of its Subsidiaries anticipates the sale, lease,
transfer, encumbrance or disposition of an Unencumbered Property (or equity
interest therein) for consideration in excess of $75,000,000, then five
(5) Business Days prior to such Borrower (or Subsidiary) taking such action, the
Borrowers shall provide the Administrative Agent written notice of such action,
together with a certification as to compliance with the terms of this Credit
Agreement, including, without limitation, Section 7.2 (on a Pro Forma Basis),
after giving effect to such action prepared and executed by the chief financial
officer or chief executive officer of BRT.
SECTION 8.
NEGATIVE COVENANTS
     Each Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Obligations have been paid in full and the
Commitments shall have terminated:

-64-



--------------------------------------------------------------------------------



 



     8.1 Indebtedness.
     No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness arising under this Credit Agreement and the other Credit
Documents and Indebtedness under the Revolving Credit Agreement;
     (b) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business; and
     (c) Other Indebtedness as long as, prior to and after giving effect
thereto, the Borrowers are otherwise in compliance with the terms of this Credit
Agreement.
     provided that the Borrowers shall not permit any Subsidiary of a Borrower
that is the owner (or ground-lessee) of a Property that is treated as an
Unencumbered Property, an Unencumbered Construction-in-Process or Unencumbered
Eligible Land under this Agreement to contract, create, incur, assume or permit
to exist any Recourse Indebtedness unless such Subsidiary becomes a Guarantor as
required pursuant to Section 7.12.
     8.2 Liens.
     No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.
     8.3 Nature of Business.
     No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.
     8.4 Consolidation and Merger.
     No Borrower will, nor will it permit any of its Material Subsidiaries to,
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material Subsidiary in a
transaction in which the surviving entity is a Material Subsidiary; and
(iii) any Material Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Borrower or to another Material Subsidiary; provided that in
each case the Borrowers execute and deliver such documents, instruments and
certificates as the Administrative Agent may reasonably request and after giving
effect thereto no Default

-65-



--------------------------------------------------------------------------------



 



or Event of Default exists; (b) upon prior written notification to the
Administrative Agent, any Material Subsidiary of a Borrower may be dissolved or
liquidated so long as (1) after giving effect thereto no Default or Event of
Default exists, (2) any transfer of assets in connection therewith to a Person
that is not a Material Subsidiary shall be subject to Section 7.15, if
applicable, and (3) the Borrowers shall execute and deliver such documents,
instruments and certificates as the Administrative Agent may reasonably request;
(c) upon prior written notification to the Administrative Agent, as long as no
Default or Event of Default exists, a Material Subsidiary of a Borrower that has
no assets and no revenues may be dissolved or liquidated and (d) the Acquisition
shall be permitted.
     8.5 Sale or Lease of Assets.
     (a) No Property may be conveyed, sold, leased, transferred or otherwise
disposed of unless the Borrowers comply with Section 7.15 (if applicable) and
after giving effect thereto no Default or Event of Default exists.
     (b) No equity interest in any Guarantor or Eligible Unencumbered Property
Subsidiary may be conveyed, sold, transferred or otherwise disposed of unless
the Borrowers comply with Section 7.15 (if applicable) and after giving effect
thereto no Default or Event of Default exists. Upon the disposition of an equity
interest in a Guarantor in conformance with the terms hereof, if after the
disposition of such equity interest such Guarantor no longer qualifies as the
owner of any Unencumbered Properties the Lenders agree to release such Guarantor
from its obligations hereunder, and the Lenders hereby consent to the
Administrative Agent executing and delivering such releases as necessary to give
effect to such agreement.
     8.6 [Intentionally Omitted.]
     8.7 Restricted Payments.
     BOP will not, directly or indirectly, declare or pay any dividends or make
any other distribution upon any of its shares of beneficial interests or any
shares of its capital stock of any class or with respect to any of its
membership or partnership interests; provided that BOP may pay dividends or make
distributions in any period of four (4) consecutive fiscal quarters in an amount
not to exceed, in the aggregate, the greater of (i) 95% of Funds From Operations
for such period or (ii) the minimum amount necessary for BRT to maintain its
status as a REIT. Neither the Borrower nor their Subsidiaries will repurchase
any capital stock or shares of beneficial interest (including the repurchase of
stock or shares of beneficial interest that is retired, cancelled or terminated)
or other ownership interests (including options, warrants and stock appreciation
rights) if a Default or Event of Default exists or would occur after giving
effect thereto.

-66-



--------------------------------------------------------------------------------



 



     8.8 Transactions with Affiliates.
     No Borrower will, nor will it permit any of its Subsidiaries to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.
     8.9 Fiscal Year; Organizational Documents.
     No Borrower will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.
     8.10 Limitations.
     No Borrower will, nor will it permit any of its Subsidiaries to, directly
or indirectly, create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of Indebtedness owing to the Borrowers.
     8.11 Other Negative Pledges.
     The Borrowers will not, and will not permit any of their Material
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, other than (i) as provided under the Loan Documents and the
Revolving Credit Agreement, (ii) restrictions on Secured Indebtedness and
Unsecured Indebtedness set forth in the Indenture and the Private Placement
Notes, (iii) an agreement by a Borrower or one of its Subsidiaries with a joint
venture partner not to pledge its equity interest in such joint venture and
(iv) an agreement by a Borrower or one of its Subsidiaries in a mortgage or
joint venture agreement to restrict Liens on a particular property which is not
an Unencumbered

-67-



--------------------------------------------------------------------------------



 



Property or on the equity interests in any particular entity which is not a
Borrower or a Material Subsidiary.
SECTION 9.
EVENTS OF DEFAULT
     9.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment. The Borrowers shall default in the payment (i) when due of any
principal amount of any Loans or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.
     (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Borrower or any of its Subsidiaries herein, in any of
the other Credit Documents, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was made or deemed to have been made
or delivered.
     (c) Covenants. Any Borrower or any of its Subsidiaries shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14 or 8.1 through
8.11 inclusive; or
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 7.1 and such default shall continue
unremedied for a period of five Business Days after the earlier of a Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of a Borrower becoming aware of such default or notice thereof given by
the Administrative Agent.
     (d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the

-68-



--------------------------------------------------------------------------------



 



other Credit Documents and such default shall continue unremedied for a period
of at least 30 days after the earlier of a Borrower becoming aware of such
default or notice thereof given by the Administrative Agent or (ii) any Credit
Document (or any provision of any Credit Document) shall fail to be in full
force and effect or any Borrower or any of its Subsidiaries shall so assert or
any Credit Document shall fail to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby.
     (e) Bankruptcy, etc. The occurrence of any of the following with respect to
any Borrower or any of its Significant Subsidiaries: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Borrower or any of
its Significant Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against any Borrower or any of its Significant
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) any Borrower or any of its Significant Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) any Borrower or any of its Significant Subsidiaries shall be generally
unable or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.
     (f) Defaults under Other Agreements. With respect to any Recourse
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
of any Borrower or any of its Subsidiaries in an aggregate principal amount
equal to or in excess of $50,000,000, (i) a Borrower or one of its Subsidiaries
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Recourse Indebtedness, or
(B) default (after giving effect to any applicable grace period) in the
observance or performance of any term, covenant or agreement relating to such
Recourse Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or permit, the holder or holders of such Recourse Indebtedness (or a
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is

-69-



--------------------------------------------------------------------------------



 



required) any such Recourse Indebtedness to become due prior to its stated
maturity; or (ii) any such Recourse Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (iii) any such Indebtedness
shall mature and remain unpaid.
     (g) Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of any Borrower or any of its Subsidiaries involving a
liability of $25,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage), and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 20 days.
     (h) ERISA Events. The occurrence of any of the following events or
conditions, unless such event or occurrence would not have or be reasonably
expected to have a Material Adverse Effect: (1) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of a Borrower, any Subsidiary of a Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (2) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (3) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) a Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (4) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.
     (i) REIT Status. BRT does not maintain its REIT status or is no longer
deemed to be a REIT.

-70-



--------------------------------------------------------------------------------



 



     (j) Revolving Credit Agreement. An “Event of Default” shall occur and be
continuing under the Revolving Credit Agreement.
     9.2 Acceleration; Remedies.
     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived in writing by the
Required Lenders (or the Lenders as may be required hereunder), the
Administrative Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Borrowers, take any of the following actions
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrowers, except as otherwise specifically
provided for herein:
     (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
     (b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
     (c) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
fees, and all other indebtedness or obligations owing to the Lenders hereunder
shall automatically and immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrowers.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
     9.3 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

-71-



--------------------------------------------------------------------------------



 



     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
     SECOND, to payment of any fees owed to the Administrative Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;
     FOURTH, to the payment of all accrued fees and interest payable to the
Lenders hereunder;
     FIFTH, to the payment of the outstanding principal amount of the Loans;
     SIXTH, to all other Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH,” “FIFTH,” and
“SIXTH” above.
SECTION 10.
AGENCY PROVISIONS
     10.1 Appointment.
     Each Lender hereby designates and appoints Citizens Bank of Pennsylvania as
Administrative Agent of such Lender to act as specified herein and in the other
Credit Documents, and each Lender hereby authorizes the Administrative Agent, as
the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents,

-72-



--------------------------------------------------------------------------------



 



or shall otherwise exist against the Administrative Agent. The provisions of
this Section are solely for the benefit of the Administrative Agent and the
Lenders and none of the Borrowers or their Subsidiaries shall have any rights as
a third party beneficiary of the provisions hereof. In performing its functions
and duties under this Credit Agreement and the other Credit Documents, the
Administrative Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Borrowers or their Subsidiaries.
     10.2 Delegation of Duties.
     The Administrative Agent may execute any of its duties hereunder or under
the other Credit Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     10.3 Exculpatory Provisions.
     No Agent-Related Person shall be (a) liable for any action lawfully taken
or omitted to be taken by it under or in connection herewith or in connection
with any of the other Credit Documents (except for such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
of the Borrowers or their Subsidiaries contained herein or in any of the other
Credit Documents or in any certificate, report, document, financial statement or
other written or oral statement referred to or provided for in, or received by
an Agent-Related Person under or in connection herewith or in connection with
the other Credit Documents, or the enforceability or sufficiency of this Credit
Agreement or any of the other Credit Documents, or for any failure of the
Borrowers or their Subsidiaries to perform their obligations hereunder or
thereunder. No Agent-Related Person shall be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by the Borrowers or their Subsidiaries in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by an Agent-Related Person to the Lenders or by or on behalf
of the Borrowers or their Subsidiaries to an Agent-Related Person or any Lender
or be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained
herein or therein or as to the use of the proceeds of the Loans or of the
existence or possible existence of any Default or Event of Default or to inspect
the properties, books or records of the Borrowers or their Subsidiaries. No
Agent-Related Person is a trustee for the Lenders or owes any fiduciary duty to
the Lenders.

-73-



--------------------------------------------------------------------------------



 



     10.4 Reliance on Communications.
     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Borrowers or their Subsidiaries, independent
accountants and other experts selected by the Administrative Agent with
reasonable care). The Administrative Agent may deem and treat each Lender as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 11.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Credit Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders (or, to the
extent provided in Section 11.6, all of the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense (other than any liability or expense resulting from
the gross negligence or willful misconduct of the Administrative Agent) which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent-Related Persons shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).
     10.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to the applicable Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, to the extent provided in Section 11.6,
all of the Lenders).
     10.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that no Agent-Related Person has made
any representations or warranties to it and that no act by any Agent-Related
Person hereafter taken, including any review of the affairs of any Borrower or
its Subsidiaries, shall be deemed to constitute any representation or warranty
by any Agent-Related Person or any

-74-



--------------------------------------------------------------------------------



 



other Lender. Each Lender represents to the Administrative Agent and the
Arranger that it has, independently and without reliance upon any Agent-Related
Person or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrowers and their Subsidiaries and made
its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrowers
and their Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent-Related Person shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrowers and their Subsidiaries which may come into the
possession of any Agent-Related Person.
     10.7 Indemnification.
     The Lenders agree to indemnify each Agent-Related Person (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective Commitments (or if the
Commitments have expired or been terminated, in accordance with the respective
principal amounts of outstanding Loans and Participation Interests of the
Lenders), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following payment in full of the Obligations) be imposed on, incurred
by or asserted against such Agent-Related Person in any way relating to or
arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent-Related Person. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity (except against its gross negligence or
willful misconduct) is furnished. The agreements in this Section 10.7 shall
survive the payment of the

-75-



--------------------------------------------------------------------------------



 



Obligations and all other amounts payable hereunder and under the other Credit
Documents.
     10.8 Administrative Agent in Its Individual Capacity.
     The Person serving as the Administrative Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrowers and their Subsidiaries as though the Person serving as the
Administrative Agent were not the Administrative Agent hereunder. With respect
to the Loans made and all obligations owing to it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Person serving as the Administrative Agent in its individual capacity.
     10.9 Successor Agent.
     The Administrative Agent (a) may, at any time, resign upon 20 days written
notice to the Lenders or (b) may be removed for willful misconduct or gross
negligence by written notice from the Required Lenders; provided that no consent
of the Borrowers shall be required during the existence and continuation of an
Event of Default. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. In the case of
the Administrative Agent’s resignation or removal, if no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 45 days after the notice of
resignation or removal, then the retiring Administrative Agent shall select a
successor Administrative Agent provided such successor is a Lender hereunder or
an Eligible Assignee. If no such successor shall have been appointed by the
Administrative Agent, and shall have accepted such appointment, within 45 days
after such notice of resignation, such notice shall nevertheless become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor, if any, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations as the Administrative Agent, as appropriate, under
this Credit Agreement and the other Credit Documents and the provisions of this
Section 10.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Credit Agreement.
     Any syndication agent or documentation agent hereunder may resign at any
time without any requirement that a successor syndication agent or documentation
agent, respectively, be appointed in its stead.

-76-



--------------------------------------------------------------------------------



 



SECTION 11.
MISCELLANEOUS
     11.1 Notices.
     Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid or on an invoice arrangement to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case to
the respective parties at the address or telecopy numbers set forth on
Schedule 11.1, or at such other address or numbers as such party may specify by
written notice to the other parties hereto.
     11.2 Right of Set-Off.
     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in
Section 9.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation, branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of any Borrower or its Subsidiaries against obligations and liabilities
of such Borrower to the Lenders hereunder, under the Notes, the other Credit
Documents or otherwise, irrespective of whether the Administrative Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto. The Borrowers hereby agree that any Person
purchasing a participation in the Loans and Commitments hereunder pursuant to
Section 11.3(c) or 3.8 may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.
     11.3 Benefit of Agreement.
     (a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Borrowers may assign and transfer any
of its interests, rights or obligations under any Credit Document (except as

-77-



--------------------------------------------------------------------------------



 



permitted by Sections 8.4 or 8.5) without the prior written consent of all of
the Lenders (and any attempt at such assignment or transfer without such consent
shall be null and void); and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in subsections (b) and (c) of this
Section 11.3. Notwithstanding the above (including anything set forth in
subsections (b) and (c) of this Section 11.3), nothing herein shall restrict,
prevent or prohibit any Lender from (A) pledging or assigning a security
interest in its rights hereunder or under its Notes, if any, to secure
obligations of such Lender, including any pledge or assignment to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto, or (B) granting assignments or participations
in such Lender’s Loans and/or Commitments hereunder to its parent company and/or
to any Affiliate of such Lender or to any existing Lender or Affiliate thereof.
     (b) Assignments. In addition to the assignments permitted by
Section 11.3(a), each Lender may, with the prior written consent of the
Borrowers and the Administrative Agent (provided that no consent of the
Borrowers shall be required during the existence and continuation of an Event of
Default), which consent shall not be unreasonably withheld or delayed, assign
all or a portion of its rights and obligations hereunder pursuant to an
assignment agreement substantially in the form of Exhibit 11.3 to one or more
Eligible Assignees; provided that (i) any such assignment shall be in a minimum
aggregate amount of $5,000,000 of the Loans and Commitments and in integral
multiples of $1,000,000 above such amount (or the remaining amount of Loans and
Commitments held by such Lender) and (ii) each such assignment shall be of a
constant, not varying, percentage of all of the assigning Lender’s rights and
obligations under the Loans and Commitment being assigned. Any assignment
hereunder shall be effective upon satisfaction of the conditions set forth above
and delivery to the Administrative Agent of a duly executed assignment agreement
together with a transfer fee of $3,500 payable to the Administrative Agent for
its own account. Upon the effectiveness of any such assignment, the assignee
shall become a “Lender” for all purposes of this Credit Agreement and the other
Credit Documents and, to the extent of such assignment, the assigning Lender
shall be relieved of its obligations hereunder to the extent of the Loans and
Commitment components being assigned. The Borrowers agree that upon notice of
any assignment to an assignee that was not theretofore a Lender, they will
promptly provide to such assignee a new Note. Each Lender agrees that, in the
event it assigns all of its Commitment hereunder, it shall promptly return the
Note or Note(s) executed by the Borrowers in its favor.

-78-



--------------------------------------------------------------------------------



 



     By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of any Borrower
or its Subsidiaries or the performance or observance by any Credit Party of any
of its obligations under this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assigning Lender and such assignee each represents and
warrants that it is legally authorized to enter into such assignment agreement;
(iv) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.
     (c) Participations. Each Lender may, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell, transfer or grant
participations in all or any part of such Lender’s interests and obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, and the Borrowers, the Administrative Agent and
the other Lenders shall continue to deal exclusively with such selling Lender,
and (ii) no such participant shall have, or be granted, rights to approve any
amendment or waiver relating to this

-79-



--------------------------------------------------------------------------------



 



Credit Agreement or the other Credit Documents except to the extent any such
amendment or waiver would (A) reduce the principal of or rate of interest on or
fees in respect of any Loans in which the participant is participating or
increase any Commitments with respect thereto, or (B) postpone the date fixed
for any payment of principal (including the extension of the final maturity of
any Loan or the date of any mandatory prepayment, other than pursuant to
Section 3.5), interest or fees in which the participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Credit Agreement or the other Credit Documents (the participant’s rights
against the selling Lender in respect of such participation to be those set
forth in the participation agreement with such Lender creating such
participation) and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation; provided, however,
that such participant shall be entitled to receive additional amounts under
Sections 3.9, 3.12, 3.13 and 3.14 to the same extent that the Lender from which
such participant acquired its participation would be entitled to the benefit of
such cost protection provisions.
     (d) The Administrative Agent shall maintain at the Administrative Agent’s
office at the Agency Services Address a copy of each assignment agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     11.4 No Waiver; Remedies Cumulative.
     No failure or delay on the part of the Administrative Agent or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or demand.

-80-



--------------------------------------------------------------------------------



 



     11.5 Payment of Expenses; Indemnification.
     The Borrowers jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and
(B) any amendment, waiver or consent relating hereto and thereto including, but
not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Borrowers under this Credit Agreement, and (ii) the
Agent-Related Persons and the Lenders in connection with (A) enforcement of the
Credit Documents and the documents and instruments referred to herein and
therein, including, without limitation, in connection with any such enforcement,
the reasonable fees and disbursements of counsel for the Agent-Related Persons
and each of the Lenders, and (B) any bankruptcy or insolvency proceeding of a
Borrower or any of its Subsidiaries, and (b) indemnify the Agent-Related
Persons, each Lender and its officers, directors, employees, representatives,
Affiliates and agents from and hold each of them harmless against any and all
losses, liabilities, claims, damages or expenses incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of, any
investigation, litigation or other proceeding (whether or not any Agent-Related
Person or any Lender is a party thereto) related to (i) the entering into and/or
performance of any Credit Document or the use of proceeds of any Extensions of
Credit or the consummation of any other transactions contemplated in any Credit
Document, including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct on the part of the Person to be indemnified), (ii) any Environmental
Claim and (iii) any claims for Non-Excluded Taxes.
     11.6 Amendments, Waivers and Consents.
     Neither this Credit Agreement nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrowers; provided that no
such amendment, change, waiver, discharge or termination shall without the
written consent of each Lender affected thereby:
     (a) extend the final maturity of any Loan or any portion thereof or
postpone any other date fixed for any payment of principal (other than in
accordance with Section 3.5(b));

-81-



--------------------------------------------------------------------------------



 



     (b) reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder;
     (c) reduce or waive the principal amount of any Loan;
     (d) change the Commitment of a Lender from the amount thereof in effect,
other than pursuant to an assignment permitted under Sections 3.5 or 11.3(b) or
any reduction of the Commitments by the Borrowers pursuant to Section 2.1(e) (it
being understood that the making of incremental Commitments described in
Section 2.7 shall require only the consent of those Lenders making such
incremental Commitments);
     (e) release either Borrower from its obligations, or release all or
substantially all of the Guarantors from their obligations, under the Credit
Documents; provided that the Administrative Agent may release a Guarantor in
accordance with Section 8.5 or in accordance with Section 11.19;
     (f) amend, modify or waive any provision of this Section 11.6 or
Section 3.7, 3.8, or 9.1(a), or any provision of any Credit Document which, by
its express terms, requires the consent, approval, agreement or satisfaction of
all of the Lenders;
     (g) reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders; or
     (h) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Credit Documents other than
any assignment or transfer by a Guarantor permitted under this Credit Agreement.
If any amendment, waiver or consent with respect to the Credit Documents has
been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto. Failure of a
Lender to timely respond to such amendment, waiver or consent shall be deemed an
approval by such Lender of such amendment, waiver or consent.
Any increase in the Committed Amount pursuant to Section 2.7 hereof, shall be
effective only after obtaining the consent of each of the Lenders electing to
increase its respective Commitment and no other consent by any Lender not
electing to increase its Commitment shall be required for any such increase in
the Committed Amount.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees

-82-



--------------------------------------------------------------------------------



 



fit on any reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
If, in connection with any proposed amendment, change, waiver, discharge or
termination of this Credit Agreement as contemplated by this Section 11.6, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Eligible Assignees identified by the Borrowers
pursuant to Section 3.15 (as if each such non-consenting Lender had made a
request referred to in Section 3.15) and Section 11.3 so long as at the time of
such replacement each such new Lender consents to the proposed amendment,
change, waiver, discharge or termination.
     Notwithstanding anything to the contrary set forth herein, in the event
that the Borrowers and the lenders under the Revolving Credit Agreement enter
into any amendment, waiver or consent in respect of the representations,
covenants or defaults set forth in Sections 6, 7, 8 or 9 of the Revolving Credit
Agreement, then such amendment, waiver or consent shall apply automatically to
any comparable provision in this Credit Agreement without the consent of the
Administrative Agent or the Lenders and without any further action by the
Administrative Agent, the Lenders or the Borrowers. Any such automatic
amendment, waiver or consent will become effective only in the specific instance
and for the specific instance and for the specific purpose for which it is
given. The Borrowers agree to provide promptly to the Administrative Agent and
each Lender a copy of such amendment, waiver or consent under the Revolving
Credit Agreement.
     11.7 Counterparts/Telecopy.
     This Credit Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy or other electronic means shall be as effective as an original and
shall constitute a representation that an original will be delivered.
     11.8 Headings.
     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

-83-



--------------------------------------------------------------------------------



 



     11.9 Defaulting Lender.
     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.
     11.10 Survival of Indemnification and Representations and Warranties.
     All indemnities set forth herein and all representations and warranties
made herein shall survive the execution and delivery of this Credit Agreement,
the making of the Loans, the repayment of the Loans and other Obligations and
the termination of the Commitments hereunder.
     11.11 Governing Law; Jurisdiction.
     (a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. Each Borrower further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 15 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against a Borrower in any other jurisdiction. Each Borrower
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; provided that nothing in this Section 11.11(a) is
intended to impair a Borrower’s right under applicable law to appeal or seek a
stay of any judgment.
     (b) Each Borrower hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such

-84-



--------------------------------------------------------------------------------



 



court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
     11.12 Waiver of Jury Trial.
     EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
     11.13 Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Time, as the case may be, unless specified otherwise.
     11.14 Severability.
     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     11.15 Entirety.
     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
     11.16 Binding Effect.
     (a) This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns.
     (b) This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, interest, fees and other Obligations
have been paid in full and all Commitments have been terminated. Upon

-85-



--------------------------------------------------------------------------------



 



termination, the Borrowers shall have no further obligations (other than the
indemnification provisions that survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Credit Documents shall automatically be reinstated and
all amounts required to be restored or returned and all costs and expenses
incurred by the Administrative Agent or any Lender in connection therewith shall
be deemed included as part of the Obligations.
     11.17 Confidentiality.
     Each Lender agrees that it will use its reasonable best efforts to keep
confidential and to cause any representative designated under Section 7.11 to
keep confidential any non-public information from time to time supplied to it
under any Credit Document; provided, however, that nothing herein shall prevent
the disclosure of any such information to (a) the extent a Lender in good faith
believes such disclosure is required by Requirement of Law, (b) counsel for a
Lender or to its accountants and other advisors, (c) bank examiners, auditors or
comparable Persons or any regulatory body having jurisdiction over a Lender,
(d) any Affiliate of a Lender, (e) any other Lender, or any assignee, transferee
or participant, or, subject to an agreement containing provisions substantially
the same as those of this Section, (i) any potential assignee, transferee or
participant, of all or any portion of any Lender’s rights under this Credit
Agreement who is notified of the confidential nature of the information or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (f) any
other Person in connection with any litigation to which any one or more of the
Lenders is a party or (g) any other Person to whom disclosure of such
information a Lender believes is necessary or appropriate in its reasonable
judgment in connection with the exercise of remedies or enforcement of rights
hereunder; and provided further that no Lender shall have any obligation under
this Section 11.17 to the extent any such information becomes available on a
non-confidential basis from a source other than a Borrower or its Subsidiaries
or that any information becomes publicly available other than by a breach of
this Section 11.17.
     11.18 Further Assurances.
     The Borrowers agree, upon the request of the Administrative Agent, to
promptly take such actions as are necessary to carry out the intent of this
Credit Agreement and the other Credit Documents.
     11.19 Release of Guarantors.
     If a Guarantor no longer qualifies as the owner of Unencumbered Properties
or becomes an Eligible Subsidiary, then, as long as no Default or Event of
Default exists

-86-



--------------------------------------------------------------------------------



 



after giving effect to such event, the Lenders agree to release such Guarantor
from its obligations hereunder.
     11.20 USA PATRIOT Act.
     Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Act.
     11.21 Limitation on Liability.
     Each Borrower waives any right to assert or make any claim against any
Lender or the Administrative Agent for (or to sue any Lender or the
Administrative Agent upon any claim for) any special, indirect, incidental,
punitive or consequential damages in respect of any breach or wrongful conduct
(whether the claim is based on contract, tort or duty imposed by law) in
connection with, arising out of or in any way related to this Agreement, any
other Credit Document or the transactions contemplated hereby or thereby, or any
act, omission or event in connection therewith.
{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

-87-



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Term Loan
Agreement to be duly executed and delivered as of the date first above written.

                      BORROWERS:   BRANDYWINE REALTY TRUST,         a Maryland
real estate investment trust    
 
                   
 
  By:                                       Name: Gerard H. Sweeney            
Title: President and Chief Executive Officer    
 
                        BRANDYWINE OPERATING PARTNERSHIP,         L.P., a
Delaware limited partnership    
 
                            By:   Brandywine Realty Trust, a Maryland real
estate investment trust, its general partner    
 
                   
 
          By:        
 
                   
 
              Name: Gerard H. Sweeney    
 
              Title: President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



LENDER:

            CITIZENS BANK OF PENNSYLVANIA,
as Administrative Agent and individually as Lender
      By:           Name:   Kellie Anderson        Title:   Vice President     

 